        

EXHIBIT 10.153


SECOND AMENDED DISTRIBUTION-TRANSMISSION
INTERCONNECTION AGREEMENT


by and between
ITC Midwest LLC
as Transmission Owner
and
Interstate Power and Light Company
as Local Distribution Company












--------------------------------------------------------------------------------

        

TABLE OF CONTENTS
Page
Article 1. Definitions2
Article 2. Operational Requirements7
Article 3. Operation and Maintenance9
Article 4. Supervisory Control and Data Acquisition, SCADA15
Article 5. Revenue Metering15
Article 6. Protective Relaying and Control16
Article 7. Planning and Obligation to Serve18
Article 8. New Construction and Modification20
Article 9. Access to Facilities22
Article 10. Notifications and Reporting23
Article 11. Safety24
Article 12. Environmental Compliance and Procedures25
Article 13. Billings and Payment26
Article 14. Applicable Regulations and Interpretation27
Article 15. Force Majeure27
Article 16. Limitation of Liability28
Article 17. Indemnification28
Article 18. Insurance30
Article 19. Several Obligations30
Article 20. Confidentiality30
Article 21. Breach, Default and Remedies32
Article 22. Term34
Article 23. Amendment35
Article 24. Assignment/Change in Corporate Identity35
Article 25. Subcontractors36
Article 26. Dispute Resolution36
Article 27. Miscellaneous Provisions37



i    



--------------------------------------------------------------------------------

        

EXHIBITS


Exhibit 1
Identification of the Interconnection Points and Equipment

Exhibit 2
Contact Information for Local Distribution Company’s Site Representatives and
Transmission Owner’s Site Representatives

Exhibit 3
Transmission Owner Switching Procedures

Exhibit 4
Local Distribution Company Switching Procedures

Exhibit 5
[Reserved]

Exhibit 6
[Reserved]

Exhibit 7
Form of Easement

Exhibit 8    [Reserved]
Exhibit 9    Dispute Resolution Procedures
Exhibit 10    [Reserved]



ii    



--------------------------------------------------------------------------------




SECOND AMENDED
DISTRIBUTION-TRANSMISSION INTERCONNECTION AGREEMENT

This Second Amended Distribution-Transmission Interconnection Agreement
(“Agreement”) is entered into by and between the Interstate Power and Light
Company (IPL), an Iowa corporation (“Local Distribution Company”), having a
place of business at 200 First Street SE, Cedar Rapids, IA, 52401 and ITC
Midwest LLC, a Michigan limited liability company (“Transmission Owner”).
Transmission Owner and Local Distribution Company are individually referred to
herein as a “Party” and collectively as “Parties.”
WHEREAS, the Transmission Owner and Local Distribution Company entered into a
Distribution-Transmission Interconnection Agreement, dated December 17, 2007
(“Original Agreement”). The Parties mutually agree to amend and restate the
Original Agreement in its entirety on the terms and conditions set forth herein;
WHEREAS, pursuant to the Asset Sale Agreement between Transmission Owner and
Local Distribution Company, dated as of December 18, 2007 (the “Asset Sale
Agreement”), Transmission Owner has purchased from Local Distribution Company
all elements of the Transmission System that are presently interconnected with
the Distribution System; and
WHEREAS, Local Distribution Company will own and/or operate existing and/or new
Distribution System facilities from present and/or new locations; and
WHEREAS the existing Distribution System facilities currently are connected to
the Transmission System and Local Distribution Company will continue to connect
the existing Interconnection Equipment to the Transmission System on the terms
set forth herein; and
WHEREAS, Transmission Owner requires access to parts of Local Distribution
Company’s assets, and Local Distribution Company requires access to parts of
Transmission Owner’s assets; and
WHEREAS, Transmission Owner is willing to continue to own and/or operate the
Transmission System in accordance with Good Utility Practice; and
WHEREAS, the Parties have entered into a Transmission Structure Attachment
Agreement originally dated October 28, 2011, which may be amended from time to
time; and
WHEREAS, the Parties have agreed to execute this mutually acceptable
Interconnection Agreement in order to provide interconnection of the Local
Distribution Company assets with the Transmission Owner assets and to define the
continuing rights, responsibilities, and obligations of the Parties with respect
to the use of certain of their own and the other Party’s property, assets, and
facilities;
NOW, THEREFORE, in consideration of their respective commitments set forth
herein, and intending to be legally bound hereby, the Parties covenant and agree
as follows:
Article 1. Definitions
Wherever used in this Agreement with initial capitalization, the following terms
shall have the meanings specified or referred to in this Article 1.
1.1
Agreement means this Distribution-Transmission Interconnection Agreement between
Local Distribution Company and Transmission Owner, including all attachments
hereto, as the same may be amended, supplemented, or modified in accordance with
its terms.

1.2
Asset Sale Agreement shall have the meaning specified in the recitals.

1.3
Black Start Resource shall mean a generating unit that is capable of starting
without an outside electrical supply and is committed to provide black start
service.

1.4
Common Facilities shall mean substation assets at jointly occupied sites that
benefit both Local Distribution Company and Transmission Owner, but that are
owned by either Local Distribution Company or Transmission Owner individually
(the “Owning Utility”). Common Facilities include, but are not limited to,
perimeter fencing and other barriers, grading and surfacing, fire protection
equipment, lighting, lightning masts, and grounding to the extent located on the
substation properties identified in Exhibit 1.

1.5
Confidential Information shall have the meaning set forth in Section 20.1
hereof.

1.6
Balancing Authority/Control Area means an entity that maintains Resource to Load
(as those capitalized terms are defined in the OATT) interchange balance within
a Balancing Authority/Control Area and supports interconnection and frequency in
real-time.

1.7
Balancing Authority/Control Area Operator shall mean the entity that has the
ability and the obligation to operate the Balancing Authority/Control Area to
ensure that the aggregate electrical demand and energy requirements of the load
are met at all times, taking into account scheduled and reasonably expected
unscheduled outages of system elements.

1.8
Dispute shall have the meaning set forth under Section 26.1 hereof.

1.9
Distribution System shall mean the equipment and facilities and the
Interconnection Equipment owned by Local Distribution Company and used to
deliver power and energy to end users, including transformers, switches, and
feeders or such other facilities as may be designated by the applicable
regulatory agency.

1.10
Due Diligence shall mean the exercise of good faith efforts to perform a
required act on a timely basis and in accordance with Good Utility Practice
using the necessary technical and personnel resources.

1.11
Easements shall have the meaning set forth under Section 9.2 hereof.

1.12
Effective Date shall mean the date upon which the Agreement is accepted for
filing and designated to become effective in accordance with its terms by FERC.

1.13
Eligible Customer shall have the meaning specified in the OATT on file with the
FERC.

1.14
Emergency means a condition or situation that, in the reasonable good faith
determination of the affected Party based on Good Utility Practice, causes or is
reasonably likely to cause an imminent physical threat or danger to life or a
significant threat to health, property or the environment.

1.15
ERO means the Electric Reliability Organization certified by FERC, or its
successor.

1.16
FERC shall mean the Federal Energy Regulatory Commission or its successor
federal agency.

1.17
FERC Standards of Conduct shall mean the standards of conduct set forth in 18
CFR §358 or its successor regulations.

1.18
Force Majeure shall have the meaning set forth under Article 15 hereof.

1.19
Forced Outage shall mean in the case of the Distribution System, taking the
Distribution System, in whole or in part, out of service by reason of an
Emergency or Network Security Condition, unanticipated failure or other cause
beyond the reasonable control of Local Distribution Company, when such removal
from service was not scheduled in accordance with Section 3.7.2, and, in the
case of the Transmission System, taking the Transmission System, in whole or in
part, out of service by reason of an Emergency or Network Security Condition,
unanticipated failure, or other cause beyond the reasonable control of
Transmission Owner when such removal from service was not scheduled in
accordance with Section 3.7.2.

1.20
Good Utility Practice shall mean the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period, including compliance with applicable ERO and RRO
reliability standards, or any of the practices, methods and acts that, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather
includes all acceptable practices, methods, or acts generally accepted in the
region.

1.21
Governmental Authority shall mean any foreign, federal, state, local or other
governmental regulatory or administrative agency, court, commission, department,
board, or other governmental subdivision, legislature, rulemaking board,
tribunal, arbitrating body, or other governmental authority; provided such
entity possesses valid jurisdictional authority to regulate the Parties and the
terms and conditions of this Agreement.

1.22
Interconnection Equipment shall mean all the equipment that is necessary for the
interconnection of the Distribution System with the Transmission System.

1.23
Interconnection Point(s) shall mean the point(s) at which the Distribution
System is connected with the Transmission System, as set forth in Exhibit 1
hereto as it may be revised from time to time.

1.24
Interconnection Service shall mean the services provided by Transmission Owner
for the interconnection of the Distribution System with the Transmission System.
Interconnection Service does not include the right to transmission service on
the Transmission System, which service shall be obtained in accordance with the
provisions of the OATT.

1.25
Interconnection Standards shall be those standards provided by Transmission
Owner to Local Distribution Company or by mutual agreement of the Parties to
establish and maintain interconnected operation in compliance with the
applicable standards of ERO, and RRO, and applicable state or federal
regulations.

1.26
Interest Rate shall mean the interest rate calculated in accordance with the
methodology specified for interest on refunds in the FERC regulations at 18
C.F.R. § 35.19a(a)(2)(iii).

1.27
Jointly Used Assets shall have the meaning specified in Section 3.10.3.

1.28
Knowledge shall mean actual knowledge of the corporate officers or managers of
the specified Person charged with responsibility for the particular function as
of the Effective Date of this Agreement, or, with respect to any certificate
delivered pursuant to this Agreement, the date of delivery of the certificate.

1.29
Local Distribution Company shall mean Interstate Power and Light Company and its
successors and assigns.

1.30
Local Distribution Company’s Site Representative shall be that person or persons
identified in Exhibit 2 as the point of contact for day-to-day operations of the
Distribution System.

1.31
Material Adverse Change shall have the meaning specified in Section 22.3(a).

1.32
MISO shall mean the Midcontinent Independent Transmission System Operator, Inc.,
or any successor organization.

1.33
Network Security shall mean the ability of the Transmission System to withstand
sudden disturbances such as unforeseen conditions, electric short circuits or
unanticipated loss of system elements consistent with reliability principles
used to design, plan, operate, and assess the actual or projected reliability of
an electric system that are (i) established by any Governmental Authority, ERO,
or RRO and (ii) implemented by Transmission Owner or required of Transmission
Owner to be in compliance with Reliability Coordinator directives.

1.34
Network Security Condition shall mean a condition or situation in which, in the
reasonable good faith determination of Transmission Owner, Network Security is
not satisfied or is threatened.

1.35
Nominal Voltage shall mean an accepted standard voltage level offered by
Transmission Owner, at various points on the Transmission System, including but
not limited to 34.5 kV, 69 kV, 115 kV, 138 kV, 161 kV, 230 kV, and 345 kV.

1.36
Normal System Condition shall mean any operating conditions of the Transmission
System other than an Emergency or Network Security Condition.

1.37
Open Access Transmission Tariff or OATT shall mean the Open Access Transmission
Tariff on file with FERC under which transmission service is provided using the
Transmission System. Presently the effective OATT is the MISO Transmission,
Energy and Operating Reserve Markets Tariff.

1.38
Owning Utility shall mean the Party which owns the land or property that the
substation physically sits on.

1.39
Party and Parties shall have the meanings set forth in the introductory
paragraph of this Agreement.

1.40
Person shall mean any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.

1.41
Planned Outage shall mean action by: (i) Local Distribution Company to take its
equipment, facilities or systems out of service, partially or completely, to
perform work on specific components that is scheduled in advance and has a
predetermined start date and an approximate duration pursuant to the procedures
set forth in Section 3.7.4, or (ii) Transmission Owner to take its equipment,
facilities and systems out of service, partially or completely, to perform work
on specific components that is scheduled in advance and has a predetermined
start date and an approximate duration pursuant to the procedures set forth in
Section 3.7.4.

1.42
Primarily Distribution Substations shall have the meaning specified in Section
3.10.1.

1.43
Primarily Transmission Stations shall have the meaning specified in Section
3.10.1.

1.44
Protective Relay is a device that detects abnormal power system conditions and,
in response, initiates automatic control action.

1.45
Protective Relay System is a group of Protective Relays and associated sensing
devices and communications equipment that detects system abnormalities and
performs automatic control action to mitigate or reduce adverse effects of such
abnormalities.

1.46
Qualified Personnel shall mean individuals trained for their positions pursuant
to Good Utility Practice.

1.47
Release shall mean spill, leak, discharge, dispose, pump, pour, emit, empty,
inject, leach, dump, or allow to escape into or through the environment.

1.48
Reliability Coordinator shall mean the ERO-approved entity that provides the
security assessment and emergency operations coordination for one or more
Balancing Authority/Control Areas or Transmission Owners and that has
operational authority over Transmission Owner under ERO standards. Presently the
Reliability Coordinator is MISO.

1.49
Revenue Metering System shall mean a system that includes current and voltage
instrument transformers, secondary wiring, test switches, meter transducer(s),
meter and loss compensation.

1.50
RRO shall mean the applicable regional reliability organization, or its
successor. Presently the RRO is the Midwest Reliability Organization.

1.51
RTO shall mean a Regional Transmission Organization, as designated by FERC.
Presently the RTO is MISO.

1.52
RTU – Remote Terminal Unit shall mean a device connected by a communication
system to one or more master computers with appropriate software placed at
various locations to collect data and perform remote control. A Remote Terminal
Unit may also perform intelligent autonomous control of electrical systems and
report the results back to the master computer(s).

1.53
Station Power shall be the energy needed to serve the auxiliary loads within the
substation, including heating, lighting service to panels, etc. at a Primarily
Transmission Station or Primarily Distribution Substation.

1.54
Supervisory Control and Data Acquisition (SCADA) shall mean a system that
provides data acquisition, supervisory control and alarm display and control
from remote field locations to control centers.

1.55
Surviving Distribution Entity shall have the meaning specified in Section 24.2.

1.56
Surviving Transmission Entity shall have the meaning specified in Section 24.1.

1.57
System Restoration Plan shall mean a plan utilizing Black Start Resources
designed and implemented by Transmission Owner in conjunction with its
interconnected generation and distribution customers, Balancing
Authority/Control Area Operators, other electric systems, Reliability
Coordinator and RRO to energize portions of the Transmission System that are
de-energized as a result of a widespread system disturbance.

1.58
Term shall have the meaning set forth in Section 22.1 hereof.

1.59
Transmission Owner shall mean ITC Midwest LLC and its successors and assigns.

1.60
Transmission Owner’s Site Representative shall be that person or persons
identified in Exhibit 2 as the point of contact of day-to-day operations of the
Transmission System.

1.61
Transmission System shall mean all facilities of Transmission Owner through
which Transmission Owner provides transmission service under the OATT.

1.62
Transmission System Operations Center(s) shall mean the Transmission System
control center(s) that is/are responsible for monitoring and controlling the
Transmission System in real time.

Article 1.    Operational Requirements
1.63
Subject to the terms and conditions of this Agreement, Transmission Owner shall
provide Local Distribution Company Interconnection Service for each
Interconnection Point identified in Exhibit 1, from the Effective Date for the
Term of this Agreement.

1.64
The Interconnection Points between the Transmission System and Distribution
System are shown in Exhibit 1 attached hereto. The Parties shall update Exhibit
1 as necessary to reflect additional Interconnection Points or removal of
existing Interconnection Points.

1.65
Exhibit 2 shall list Local Distribution Company’s Site Representatives and
Transmission Owner’s Site Representatives, as may be modified from time to time
by the respective Parties.

1.66
Interconnection Standards.

1.66.1
The Interconnection Point(s) shall be established and maintained in accordance
with Good Utility Practice and Federal, State, ERO, RRO and RTO standards and
policies applicable to Transmission Owner’s interconnection service to Local
Distribution Company.

1.66.2
Reactive Power. Transmission Owner and Local Distribution Company recognize and
further agree that Local Distribution Company and Transmission Owner have a
mutual responsibility for maintaining voltage at each Interconnection Point, in
accordance with applicable ERO Standards, Reliability Coordinator and RRO
protocols and policies:

(i)
Local Distribution Company shall maintain a system average power factor of at
least 98% leading or lagging, as measured at the distribution side of the
Interconnection Point(s), at load levels greater than 90% of the Local
Distribution Company’s monthly system peak load.

(ii)
Local Distribution Company shall maintain a system average power factor between
90% leading and 90% lagging, as measured at the distribution side of the
Interconnection Point(s), at load levels less than 90% of the Local Distribution
Company’s monthly system peak load.

(iii)
The Transmission Owner shall have the ability to request the Local Distribution
Company to correct power factor(s) at delivery points in an area or region
requiring reactive support. Local Distribution Company shall use reasonable
efforts to correct power factor in a timely fashion.

(iv)
Transmission Owner recognizes that there may be situations where power factor
correction is best accomplished on the Transmission System. The Transmission
Owner shall use reasonable efforts to make appropriate changes to the system to
compensate for reactive power losses.

(v)
The Parties agree to cooperate in the installation and management of reactive
power resources connected to their respective systems.

1.67
Switching Procedures

a.
Local Distribution Company shall comply with Transmission Owner’s switching
procedures. Such switching procedures are set forth in Exhibit 3.

b.
Transmission Owner shall comply with Local Distribution Company’s switching
procedures. Such switching procedures are set forth in Exhibit 4.

c.
Representatives of Local Distribution Company and Transmission Owner shall meet
annually to review both Parties’ switching procedures set forth in Exhibits 3
and 4 and adopt any mutually agreed amendments to Exhibits 3 and 4 in accordance
with the requirements of Section 23.2.

1.68
Local Distribution Company shall be required to comply in all respects with the
requests, orders, directives and requirements of Transmission Owner including
those issued to implement directives of the Reliability Coordinator. Any such
requests, orders, directives or requirements of Transmission Owner or the
Reliability Coordinator must be: (a) issued pursuant to Good Utility Practice,
(b) not unduly discriminatory, (c) otherwise in accordance with applicable
tariffs or applicable federal, state or local laws, and (d) reasonably necessary
to maintain the integrity of the Transmission System.

1.69
Transmission Owner shall verbally notify Local Distribution Company if
Transmission Owner is unable to comply with Section 2.5(b) at any time during
the Term of this Agreement. If the failure to comply is due to Local
Distribution Company’s actions or inactions, Transmission Owner will verbally
notify Local Distribution Company to correct such condition as soon as possible.

1.70
Load Shedding

1.70.1
Local Distribution Company shall install and/or maintain automatic
under-frequency load shedding equipment as required to maintain compliance with
mandatory standards set forth by ERO, and RRO.

(i)
Transmission Owner recognizes that as of the date of this contract the Local
Distribution Company has a portion of its under-frequency load that is shed from
the Transmission System. The Parties agree that the Local Distribution Company
will transition all or most of its under frequency load to the Distribution
System on a schedule mutually agreed to by the Parties.

(ii)
Transmission Owner agrees to perform all required testing and maintenance of the
under-frequency load shedding equipment that is installed on the Transmission
System and provide the test data and maintenance records to the Local
Distribution Company. Local Distribution Company will reimburse Transmission
Owner for any expenses incurred that are in excess of the Transmission Owner’s
normal maintenance practices.

1.70.2
Local Distribution Company shall install and/or maintain under-voltage load
shedding equipment as required to maintain compliance with mandatory standards
set forth by ERO and RRO. The equipment selection and location shall be
determined by mutual agreement of the Parties.

1.70.3
If directed to do so by the Reliability Coordinator or Transmission Owner, Local
Distribution Company shall shed load to maintain the reliability and integrity
of the Transmission System, provided that the Reliability Coordinator or
Transmission Owner shall make load-shedding determinations on an equitable,
non-discriminatory basis with respect to all loads interconnected with the
Transmission System whose interruption is necessary to permit safe and reliable
operation and maintenance of the Transmission System.

1.71
Not a Reservation for Transmission Service

1.71.1
Local Distribution Company, as an Eligible Customer under the OATT, shall be
responsible for making arrangements under the OATT for transmission and any
ancillary services associated with the delivery of capacity and/or energy
purchased or produced by Local Distribution Company, which services shall not be
provided under this Agreement.

1.71.2
Local Distribution Company and Transmission Owner make no guarantees to each
other under this Agreement with respect to the availability of transmission
service under the OATT or any other tariff under which transmission service may
be available in the region. Nothing in this Agreement shall constitute an
express or implied representation or warranty with respect to the current or
future availability of transmission service.

1.72
Local Distribution Company, or its agent, shall have and maintain an appropriate
agreement with each Balancing Authority/Control Area with responsibility for the
load served via an Interconnection Point, under which such Balancing
Authority/Control Area shall perform balancing of such load with generation.
Local Distribution Company shall provide a copy of each such agreement to
Transmission Owner when requested. In the case where the Local Distribution
Company also performs the Balancing Authority/Control Area Operator function, no
such agreement is required.

Article 2.    Operation and Maintenance
2.1
The Parties agree to coordinate the operation of their electrical systems at the
Interconnection Points in compliance with Good Utility Practice to prevent or
minimize detrimental impacts on either Party’s system. The Parties agree to
operate their respective systems in synchronism at the Interconnection Points
that are operated closed.

2.2
Each Party shall operate any equipment that might reasonably be expected to have
an impact on the operations of the other Party in a safe and efficient manner
and in accordance with all applicable federal, state, and local law, operating
practices specified by ERO, RRO and Good Utility Practice, and otherwise in
accordance with the terms of this Agreement. Each Party shall comply with such
reasonable operating requests, orders, directives and requirements of the other
Party as are authorized under this Agreement.

2.3
(23)    Without limiting the generality of Section 3.1, Local Distribution
Company shall own, operate and maintain the Distribution System in a manner
consistent with Good Utility Practice to prevent degradation of voltage or of
interconnection service of the Transmission System. Local Distribution Company
shall be responsible for the costs of maintaining, operating, repairing or
replacing the Distribution System and Local Distribution Company’s
Interconnection Equipment.

(a)
Without limiting the generality of Section 3.1, Transmission Owner shall own,
operate and maintain the Transmission System in a manner consistent with Good
Utility Practice to prevent degradation of voltage or of interconnection service
of Local Distribution Company’s Distribution System. Transmission Owner shall be
responsible for the costs of maintaining, operating, repairing or replacing the
Transmission System and Transmission Owner’s Interconnection Equipment.

2.4
(23)    Except during an Emergency, Local Distribution Company shall not,
without prior Transmission Owner authorization, operate any Transmission Owner
circuit, including transformer, line or bus elements. Local Distribution Company
shall retain the right to operate Transmission Owner equipment during an
Emergency to address an imminent threat to the safety of personnel, to maintain
the integrity of the Transmission System, to prevent damage to equipment and to
maintain the integrity of the Distribution System. When practical, prior to
operation of such equipment, Local Distribution Company shall provide immediate
notice to Transmission Owner. Except as set forth above, Local Distribution
Company shall not operate any Transmission System circuit if upon notice
Transmission Owner expressly refused to grant permission to Local Distribution
Company. Within five (5) business days of such Emergency, Local Distribution
Company shall provide written explanation of such Emergency to Transmission
Owner.

(a)
Except during an Emergency, Transmission Owner shall not, without prior Local
Distribution Company authorization, operate any Local Distribution Company
circuit, including transformer, line or bus elements. Transmission Owner shall
retain the right to operate Local Distribution Company equipment during an
Emergency to address an imminent threat to the safety of personnel, to maintain
the integrity of the Transmission System, and to prevent damage to equipment.
When practical, prior to operation of such equipment, Transmission Owner shall
provide immediate notice to Local Distribution Company. Except as set forth
above, Transmission Owner shall not operate any Distribution System circuit if
upon notice Local Distribution Company expressly refused to grant permission to
Transmission Owner. Within five (5) business days of such Emergency,
Transmission Owner shall provide written explanation of such Emergency to Local
Distribution Company.

2.5
Local Distribution Company and Transmission Owner shall design, install, test,
calibrate, set, and maintain their respective Protective Relay equipment in
accordance with Good Utility Practice, applicable federal, state or local laws,
ERO, RRO and RTO requirements and this Agreement, as set forth in Article 6
hereof.

2.6
(23)    If Transmission Owner reasonably determines that (i) any of Local
Distribution Company’s Interconnection Equipment fails to perform in a manner
consistent with Good Utility Practice and applicable ERO, RRO, and RTO
requirements or this Agreement, or (ii) Local Distribution Company has failed to
perform proper testing or maintenance of its Interconnection Equipment in
accordance with Good Utility Practice or this Agreement, Transmission Owner
shall give Local Distribution Company written notice to take corrective action.
Such written notice shall be provided by Transmission Owner to Local
Distribution Company’s Site Representative as soon as practicable upon such
determination. If Local Distribution Company fails to initiate corrective action
promptly and in any event within seven (7) days after the delivery of such
notification, and if in Transmission Owner’s reasonable judgment leaving Local
Distribution Company’s Distribution System connected with Transmission System
would create an Emergency or Network Security Condition, Transmission Owner may,
with as much prior verbal notification to Local Distribution Company and
Balancing Authority/Control Area Operator as practicable, open only the
Interconnection Point(s) needing corrective action connecting Local Distribution
Company and Transmission Owner until appropriate corrective actions have been
completed by Local Distribution Company, as verified by Transmission Owner.
Transmission Owner’s judgment with regard to an interruption of service under
this paragraph shall be made pursuant to Good Utility Practice and subject to
Section 3.1 hereof. In the case of such interruption, Transmission Owner shall
immediately confer with Local Distribution Company regarding the conditions
causing such interruption and Local Distribution Company’s recommendation
concerning timely correction thereof. Both Parties shall act promptly to correct
the condition leading to such interruption and to restore the connection.

(a)
If Local Distribution Company reasonably determines that (i) any of Transmission
Owner’s Interconnection Equipment fails to perform in a manner consistent with
Good Utility Practice and applicable ERO, RRO, and RTO requirements or this
Agreement, or (ii) Transmission Owner has failed to perform proper testing or
maintenance of its Interconnection Equipment in accordance with Good Utility
Practice or this Agreement, Local Distribution Company shall give Transmission
Owner written notice to take corrective action. Such written notice shall be
provided by Local Distribution Company to Transmission Owner’s Site
Representative as soon as practicable upon such determination. If Transmission
Owner fails to initiate corrective action promptly and in any event within seven
(7) days after the delivery of such notification, and if in Local Distribution
Company’s reasonable judgment leaving Transmission System connected with Local
Distribution Company’s Distribution System would create an Emergency, Local
Distribution Company may, with as much prior verbal notification to Transmission
Owner and Balancing Authority/Control Area Operator as practicable, open only
the Interconnection Point(s) needing corrective action connecting Transmission
Owner and Local Distribution Company until appropriate corrective actions have
been completed by Transmission Owner, as verified by Local Distribution Company.
Local Distribution Company’s judgment with regard to an interruption of service
under this paragraph shall be made pursuant to Good Utility Practice and subject
to Section 3.1 hereof. In the case of such interruption, Local Distribution
Company shall immediately confer with Transmission Owner regarding the
conditions causing such interruption and Transmission Owner’s recommendation
concerning timely correction thereof. Both Parties shall act promptly to correct
the condition leading to such interruption and to restore the connection.

2.7
Outages

2.7.1
Outage Authority and Coordination. Subject to the confidentiality provisions of
Article 20 and FERC’s Standard of Conduct, the Parties may exchange non-binding
Planned Outage schedules, which shall be developed and followed in accordance
with Good Utility Practice, for Distribution System and the Transmission System.
The Parties shall keep each other updated regarding any changes to such
schedules. In accordance with Good Utility Practice and applicable ERO, RRO, and
RTO requirements, each Party may, in close cooperation with the other, remove
from service its system elements that may impact the other Party’s system as
necessary to perform maintenance or testing or to replace installed equipment.
Absent an Emergency, the Party scheduling a removal of a system element from
service will use good faith efforts to schedule such removal on a date mutually
acceptable to both Parties, in accordance with Good Utility Practice. The
Parties shall comply with RTO procedures relating to notification requirements
for scheduled outages.

2.7.2
The Parties shall coordinate inspections, Planned Outages, and maintenance of
their respective equipment, facilities and systems so as to minimize the impact
on the availability, reliability and security of both Parties’ systems and
operations when any such outage is likely to have a materially adverse impact on
the other Party’s system. Each Party shall use commercially reasonable efforts
to minimize the costs of any cancellation or rescheduling of a Planned Outage
that affects the other Party’s system.

2.7.3
Forced Outage. In the event of a Forced Outage of a system element of the
Distribution System adversely affecting the Transmission System, Local
Distribution Company will use Good Utility Practice to restore that system
element to service promptly. In the event of a Forced Outage of a system element
of the Transmission System adversely affecting the Distribution System,
Transmission Owner will use Good Utility Practice to restore that system element
to service promptly.

2.7.4
Planned Outage. In the event of a Planned Outage of a system element of the
Distribution System adversely affecting the Transmission System, Local
Distribution Company will act in accordance with Good Utility Practice to
restore that system element to service promptly in accordance with its schedule
for the work that necessitated the Planned Outage. In the event of a Planned
Outage of a system element of the Transmission System adversely affecting the
Distribution System, Transmission Owner will act in accordance with Good Utility
Practice to restore that system element to service promptly in accordance with
its schedule for the work that necessitated the Planned Outage.

2.8
The Parties shall use commercially reasonable efforts consistent with Good
Utility Practice to coordinate operations in the event of any Forced or Planned
Outage.

2.9
System Restoration Plan Participation. In accordance with Good Utility Practice,
Local Distribution Company agrees to participate in Transmission Owner’s System
Restoration Plan for the Distribution System and the Transmission System.
Provision of black start service from Black Start Resources in the System
Restoration Plan shall be covered under a separate agreement.

2.10
Shared Transmission Stations and Distribution Substations.

2.10.1
Each Party shall be responsible for the operation and maintenance of their
respective equipment located in stations that house facilities of both the
Transmission Owner and Local Distribution Company. In the cases where the
Transmission Owner is the Owning Utility, they shall be referred to as the
“Primarily Transmission Stations” and in the cases where the Local Distribution
Company is the Owning Utility, they shall be referred to as the “Primarily
Distribution Substations”.

2.10.2
At least once each year, the Parties shall meet and review the Parties’
respective operational and maintenance responsibilities at all Primarily
Transmission Stations and Primarily Distribution Substations and, if necessary,
alter such responsibilities as the Parties deem appropriate.

2.10.3
Transmission Owner and Local Distribution Company understand and agree that at
each Primarily Transmission Station or Primarily Distribution Substation, there
may be facilities that each Party utilizes (e.g. control house(s) and other
structures and associated foundations, station batteries/battery chargers, some
protective relay equipment, station power facilities, etc. “Jointly Used
Assets”). These Jointly Used Assets will be owned by Owning Utility who shall be
responsible for operating and maintaining such Jointly Used Assets and for all
costs associated with such operation and maintenance. Each Party shall operate
and maintain their respective Jointly Used Assets in accordance with Good
Utility Practice and all applicable provisions of this Agreement. In the event
Jointly Used Assets are no longer needed by the Owning Utility, the Owning
Utility shall provide the other Party with 90 days prior written notice of its
intent to abandon the use of said Jointly Used Assets and the other Party shall
have the right of first refusal to purchase these Jointly Used Assets at the
Owning Utility’s remaining book value. Assets located in Primarily Distribution
Substations or Primarily Transmission Substations that are not utilized by both
parties shall not be considered Jointly Used Assets, and shall be owned and
maintained by the sole Party which utilizes them.

2.10.4
Maintenance of Common Facilities and Jointly Used Assets. Notwithstanding its
obligation to comply with Good Utility Practice, as identified elsewhere in this
Agreement, the Owning Utility of Primarily Transmission Stations and Primarily
Distribution Substations shall perform the following maintenance activities with
respect to Common Facilities and Jointly Used Assets of each substation: (1)
maintain the integrity of the perimeter fencing, including code-required
signage; (2) maintain the functionality of yard lighting; (3) keep the control
house secure and take reasonable efforts to control rodents therein; (4) perform
periodic cleaning of the control house in order to minimize equipment damage due
to dirt and grit; (5) weatherize control house(s) in the spring and fall in
order to maintain proper ventilation and adequate heat and avoid a negative
impact on the serviceability of equipment; (6) weed treat the substation yard
annually and maintain adequate stone to maintain step and touch potentials at
safe levels; and (7) keep station access drives in drivable condition and free
of snow and ice, maintaining a path to the control house(s) and around the
perimeter of the equipment where possible. In addition, the Owning Utility shall
perform any necessary maintenance on Common Facilities and Jointly Used Assets
not specifically called out in this section.

2.11
Station Power. The Parties agree that (i) Local Distribution Company’s system
losses include the Station Power supplied by Local Distribution Company to the
Transmission System, and accordingly that (ii) Local Distribution Company shall
supply Station Power to the Transmission System at no cost to Transmission
Owner. The Transmission Owner may request, from the Local Distribution Company
additional Station Power sources to the Transmission System, and any such
additional station power request provided by Local Distribution Company shall be
treated as Jointly Used Assets, if the additional Station Power source is served
directly from the substation. Any request for an off-site back-up Station Power
source to Transmission System shall be made to the applicable local retail
service provider and follow their process for providing service to a new
customer and provision of a new off-site Station Power service shall be provided
subject to the terms and rates of the Local Distribution Company or appropriate
local retail service providers tariffs and rates.

 
Article 3.    Supervisory Control and Data Acquisition, SCADA
3.1
Interconnection Points containing SCADA and communications equipment installed
prior to the Effective Date shall be considered to satisfy the terms and
conditions of this Article 4. Local Distribution Company shall install and
operate such SCADA and communications equipment as is necessary, consistent with
Good Utility Practice and ERO and RRO requirements for Transmission Owner to
perform monitoring, state estimation and contingency analysis for (i)
Interconnection Points that existed prior to the Effective Date and did not
contain SCADA and communications equipment or (ii) new Interconnection Points
installed after the Effective Date. Each Interconnection Point or other mutually
agreeable location with SCADA and communications equipment shall have one
dedicated communications path to Balancing Authority/Control Area Operator’s
control center for the RTU data. In the instance where the Local Distribution
Company also performs the Balancing Authority/Control Area Operator function,
data path provisions between the Local Distribution Company’s distribution
control center and Balancing Authority/Control Area control center are at its
discretion. Additional data paths and communications equipment requested, either
emanating from the substation or the Balancing Authority/Control Area Operator’s
control center, will be at the expense of the requestor. The SCADA and
communications equipment may provide data and status information in real time or
with a time delay acceptable to Transmission Owner and shall provide data and
control via an industry standard protocol such as ICCP or another method agreed
by the Parties. Such data may include, but not be limited to megawatts,
megavars, voltage, amperes, device status and communication system status.

3.2
Transmission Owner reserves the right (at incremental cost to Transmission
Owner) to require Local Distribution Company to install or cause to be installed
at any new or modified Interconnection Point a dual port RTU within Local
Distribution Company’s substation to provide data and control directly to the
Transmission Owner. Local Distribution Company will assist in furnishing desired
inputs and outputs for such RTU.

3.3
To the extent new SCADA and associated communications equipment is to be
installed at the request of the Transmission Owner (at the Transmission Owner’s
expense), Local Distribution Company may install or facilitate installation of
SCADA and associated communications equipment as agreed upon by the Parties.

Article 4.    Revenue Metering
4.1
Local Distribution Company shall own, operate, test and maintain or contract for
the metering equipment at the Interconnection Points with Transmission Owner, as
required by the Balancing Authority/Control Area Operator to allow the Balancing
Authority/Control Area Operator to accurately calculate energy and demand
quantities required for OATT billing purposes. Metering specifications
requirements for individual interconnections or groups of interconnections shall
be covered under a separate agreement or arrangement between the Local
Distribution Company and the Balancing Authority/Control Area Operator. In the
case where the Local Distribution Company is also the Balancing
Authority/Control Area Operator, such an agreement is not required.

4.1.2
Local Distribution Company shall provide to Transmission Owner the metering data
in a secure manner and as reasonably necessary to facilitate billing and
calculation and verification of revenues upon request. Transmission Owner shall
have the right to read the revenue meters remotely, at its costs, to facilitate
billing and calculation and verification of revenues.

Article 5.    Protective Relaying and Control
5.1
Transmission Owner shall have the right, using Good Utility Practice, to review
and approve all new Protective Relaying logic equipment, including equipment
settings, protective relay schemes, drawings, and functionality associated with
each Interconnection Point. Local Distribution Company shall have the right,
using Good Utility Practice, to review all new Protective Relaying logic
equipment, including equipment settings, protective relay schemes, drawings, and
functionality associated with each Interconnection Point. Protective Relaying
logic equipment and schemes installed before the Effective Date shall be
considered to satisfy the terms and conditions of this Article 6. When existing
equipment or schemes installed prior to the Effective Date are replaced or when
new equipment or schemes are installed pursuant to this Article 6 or in
association with new Interconnection Points, then such replacement or
installation shall be performed in accordance with the terms and conditions of
this Article 6.

5.2
To the extent that there is generation on the Distribution System that, in the
reasonable judgment of either Party, may contribute material amounts of current
to a fault on the Transmission System, Local Distribution Company shall have and
enforce standards to ensure the provision, installation and maintenance of
relays, circuit breakers, and all other devices necessary to remove promptly any
fault contribution of such generation to any short circuit occurring on the
Transmission System and not otherwise isolated by the Transmission Owner
equipment. Such protective equipment shall include, without limitation, a
disconnecting device or switch with load interrupting capability to be located
between the generation and the Transmission System at an accessible, secure, and
satisfactory site selected upon mutual agreement of the Parties. Transmission
Owner shall not be responsible for protection of such generation.

5.3
Any Protective Relay System that causes any Transmission Owner protective device
or Local Distribution Company protective or switching device connected to a
Transmission Owner bus to operate shall be maintained and tested in accordance
with the provisions of this Article 6.

5.4
Transmission Owner shall, in accordance with Good Utility Practice, own,
operate, maintain and test those Protective Relays, current transformers, and
potential transformers associated with the Interconnection Points listed in
Exhibit 1 that provide protection for the Transmission System. Local
Distribution Company shall, in accordance with Good Utility Practice, own,
operate, maintain, and test any remaining Protective Relays governed by this
Article 6. The Parties shall maintain, and, as necessary, upgrade their
respective Protective Relay Systems in accordance with Good Utility Practice,
and each Party shall provide the other Party with access to copies of operation
and maintenance manuals and test records for all relay equipment.

5.5
The Parties shall test their respective relays associated with the
Interconnection Points for correct calibration and operation in accordance with
Good Utility Practice. Complete functional testing of the relay protection
schemes shall be performed at the initial installation or if either Party deems
it necessary for reliable operation thereafter. Parties shall coordinate design,
installation, operation, and testing of Protective Relay schemes to insure that
such relays operate in a coordinated manner so as to not cause adverse operating
conditions on the other Party’s system.

5.6
Local Distribution Company shall be responsible for maintenance, calibration and
functional testing of Protective Relay systems that protect Local Distribution
Company’s equipment associated with the Interconnection Points and that protect
Transmission Owner from Local Distribution Company’s Interconnection Equipment
to the extent such calibration and testing are consistent with Good Utility
Practice. All such maintenance and testing must be performed by Qualified
Personnel selected by Local Distribution Company. In addition, Local
Distribution Company shall allow Transmission Owner to conduct regularly
scheduled, visual inspection of all Protective Relaying and associated
maintenance records. Related maintenance and operational records shall be
maintained by Local Distribution Company in accordance with Good Utility
Practice. Upon completion of all Protective Relay calibration testing and relay
functional testing, Local Distribution Company shall make available copies of
all test reports and related records for review by Transmission Owner. Local
Distribution Company shall review all test reports and document that Protective
Relay System’s tests and settings, as shown on such test reports, have been done
in accordance with the equipment’s specifications and Good Utility Practice.

5.7
(a)    As Transmission Owner’s system protection requirements change and as
system protection technology advances, Transmission Owner will upgrade its
Protective Relay System in accordance with Good Utility Practice. If these
upgrades affect the serviceability and acceptability of the Protective Relay
Systems on the Interconnection Equipment installed, owned, and operated by Local
Distribution Company, Local Distribution Company must (at its own expense)
upgrade its Protective Relay Systems as necessary to bring them into
compatibility with, and adopt the technological standards of, the Protective
Relay Systems installed by Transmission Owner. Transmission Owner shall give
Local Distribution Company prior reasonable notice of any such upgrade as soon
as practicable prior to the anticipated date of such upgrade, and the parties
shall coordinate an in-service date for such upgrade(s) that is acceptable to
both parties.

(a)
As Local Distribution Company’s system protection requirements change and as
technology advances, Local Distribution Company will upgrade its Protective
Relay System in accordance with Good Utility Practice. If these upgrades affect
the serviceability and acceptability of the Protective Relay Systems on the
Interconnection Equipment installed, owned, and operated by Transmission Owner,
Transmission Owner must (at its own expense) upgrade its Protective Relay
Systems as necessary to bring them into compatibility with, and adopt the
technological standards of, the Protective Relay Systems installed by Local
Distribution Company. Local Distribution Company shall give Transmission Owner
prior reasonable notice of any such upgrade as soon as practicable prior to the
anticipated date of such upgrade, and the parties shall coordinate an in-service
date for such upgrade(s) that is acceptable to both parties.

5.8
Local Distribution Company shall provide the necessary space to install or
expand relay panels for substation system protection in Primarily Distribution
Substations if requested by Transmission Owner and if such space is available.
Any incremental costs required to accommodate such a request shall be the
responsibility of Transmission Owner. If the Transmission Owner prefers, it may,
at its own cost, construct and own its own control building and related
facilities, as agreed upon by the Local Distribution Company.

5.9
Transmission Owner shall provide the necessary space to install or expand relay
panels for substation system protection in Primarily Transmission Stations if
requested by Local Distribution Company and such space is available. Any
incremental costs required to accommodate such a request shall be the
responsibility of the Local Distribution Company. If the Local Distribution
Company prefers, it may, at its own cost, construct and own its own control
building and related facilities, as agreed upon by the Transmission Owner.

Article 6.    Planning and Obligation to Serve
6.1
Adequacy Obligation. Subject to applicable regulatory approvals, including the
principles of least-cost long-term planning applicable to maintaining the
overall reliability of the transmission and distribution system in the planning
horizon, and subject to the oversight and direction of the RTO (or any successor
regional transmission organization) where applicable, Transmission Owner shall
have a public utility duty to operate, maintain, plan and construct the
Transmission System so that the system is adequate:

(a)
(i)    to support effective competition in energy markets without favoring any
market participant;

(i)
to deliver on a reliable basis the reasonable, projected needs of all loads on
the electric distribution systems connected to and dependent upon the
Transmission Owner’s facilities for delivery of reliable, low-cost and
competitively-priced electricity to such distribution systems; and

(ii)
to provide needed support to the distribution systems interconnected to the
Transmission System; and

(b)
In meeting these obligations, the Transmission Owner shall treat the needs of
each electric distribution system interconnected with the Transmission system,
and the electric loads on each system in a nondiscriminatory manner. The costs
of additions to the Transmission System to meet this adequacy obligation shall
be recovered through the Transmission Owner’s OATT and shall not be directly
assigned or charged to a distribution system or to end users separately, unless
approved or required by the appropriate regulatory agency, or unless the
requested interconnection equipment configuration exceeds what would normally be
installed for comparable interconnections per the Transmission Owner’s current
interconnection guidelines. In the event of a request for an interconnection
equipment configuration that exceeds interconnection equipment installed for
comparable interconnections per the Transmission Owner’s current interconnection
guidelines, the Local Distribution Company or end user shall pay the incremental
costs including overheads and applicable taxes through a contribution in aid of
construction (CIAC).

6.2
Local Distribution Company and Transmission Owner shall meet and discuss, at
appropriate regularly scheduled intervals, the plans and needs of Local
Distribution Company and the plans of Transmission Owner that could affect Local
Distribution Company. The Parties agree to cooperate and coordinate as necessary
on planning and construction of projects that affect Local Distribution Company.

6.3
If the Parties agree upon the need for any such project, they shall cooperate
and coordinate in seeking all necessary regulatory approval for such project.
The Parties shall coordinate and cooperate with each other with respect to all
communications and commitments to municipal, county, and state agencies involved
in such project.

6.4
If Local Distribution Company proposes construction of a transmission project
such proposal will be subject to the RTO approval and if Transmission Owner does
not agree that such project is needed or believes it will impair the reliability
of the transmission system, Local Distribution Company shall have the right to
petition the applicable Governmental Authority for a declaratory ruling on
whether the proposed project is needed pursuant to Transmission Owner’s
public-utility duty to plan and construct a reliable, adequate system. The
Parties agree that the ruling of the applicable Governmental Authority will be
binding upon them.

6.4.1
If it is determined that the project is not needed, and will not impair the
reliability of the transmission system, and the Local Distribution Company still
wishes to pursue the project, subject to RTO approval of the project, the
Transmission Owner shall construct the project and the cost responsibility
and/or funding of the project shall be directly assigned to the Local
Distribution Company and paid for through a CIAC.

6.5
Load Growth and Reliability Needs. Transmission Owner is obligated to plan and
install any Transmission System components that may be necessary to accommodate
Local Distribution Company’s planned load growth and planned reliability
improvements. Transmission Owner will construct new interconnections with Local
Distribution Company facilities in accordance with Transmission Owner’s planning
criteria, other agreements in effect between the Parties, and Good Utility
Practice. Transmission Owner shall bear the responsibility for such planning and
installing in accordance with this Article 7. Transmission Owner’s obligations
under this Section 7.5 shall include the planning and installation of any new
Interconnection Points that may be necessary to accommodate Local Distribution
Company’s planned load growth and planned reliability improvements. Recovery of
the cost of such additions shall be in accordance with Section 7.1.

6.6
To facilitate planning and construction discussions under Section 7.2, as well
as the overall transmission planning process, Local Distribution Company, or its
designated representative, shall submit the following information, on a
commercially reasonable efforts basis, to Transmission Owner:

(b)
Annually, the most recent actual summer coincident peak demands in megawatts
(MW) and megavars (MVAR) for each Interconnection Point with the Transmission
System, coincident with the peak demand time specified by the Transmission
Owner, in accordance with the applicable model building schedule(s).

(c)
Annually, seasonal peak demand forecasts (MW and MVAR) for each Local
Distribution Company Interconnection Point with the Transmission System for the
next ten (10) years as required by the RRO, RTO or ERO for the Transmission
Owner’s model in accordance with the applicable model building schedule(s).

(d)
Planned facility connections (new Interconnection Points) with the Transmission
System within a reasonable time period of when they are known. Submittal of this
information will occur by submitting a request through the Transmission Owner’s
load interconnection process.

(e)
Any ad-hoc request for load data as needed to facilitate planning studies of
local area systems.

Transmission Owner will treat all information disclosed by Local Distribution
Company under this Section 7.6 as Confidential Information. Local Distribution
Company shall provide this information within a reasonable time period from when
the information is requested by the Transmission Owner to allow the Transmission
Owner to meet all RRO, RTO, and ERO requirements for model building and
reporting. The information shall be consistent with the Local Distribution
Company’s Long Term Reliability Assessment (LTRA) data submittal.
6.7
Local Distribution Company shall be the first point of contact and the retail
service provider for end-use customers.

Article 7.    New Construction and Modification at Interconnection Points
(Substations)
7.1
Transmission Owner may construct additional Transmission System elements or
modify the existing Transmission System and Local Distribution Company may
construct additional Distribution System elements or modify the existing
Distribution System. All such modifications and construction provided for
herein, shall be conducted in accordance with Good Utility Practice and all
applicable ERO, and RRO standards. For modifications at existing Interconnection
Points, each Party shall be responsible for the costs to modify its own system
elements and the cost to construct its own new system elements. In addition, the
Owning Utility shall be responsible for all costs related to any necessary
modifications or new construction associated with Common Facilities/Jointly Used
Assets whether they are stand-alone projects or in support of modifications or
new construction associated with Transmission System elements or Distribution
System elements with the exception, relating to control buildings and related
facilities, as indicated in Section 6 of this agreement.

In the event that the initiating party of the modification or new construction
at existing Interconnection Points is not the Owning Utility and due to the
in-service needs of the project, the Owning Utility is not able to fund or
provide resources for Common Facility/Jointly Used Asset modifications or new
construction that is needed in support of the initiating Party’s project, the
initiating Party has the option to construct and pay for these facilities.
Following completion of the project, ownership of the new or modified Common
Facilities and Jointly Used Assets will be transferred to the Owning Utility at
an agreed upon cost. . For construction at new Interconnection Points, each
Party shall pay for its own system elements and the Owning Utility shall pay for
all costs associated with Common Facility/Jointly Used Assets. During the period
while such modification or new construction is under way, the Party modifying
system elements or constructing new system elements shall maintain the
transmission, distribution and communications capabilities of the other Party
using Good Utility Practice to avoid or minimize any adverse impact on the other
Party.
7.2
Notwithstanding the foregoing, no modifications to, or new construction of,
facilities, or access thereto, including but not limited to rights-of-way,
fences, and gates, shall be made by either Party that might reasonably be
expected to have a material effect upon the other Party with respect to
operations or performance under this Agreement, without providing such other
Party (a) prior written notification as set forth in this Article 8, and (b)
sufficient information regarding the work prior to commencement to enable such
other Party to evaluate the impact of the proposed work on its operations. The
information provided must be sufficiently detailed and provided in a timely
manner to enable reasonable review by such other Party and satisfy such other
Party’s reasonable operational requirements. Each Party shall use reasonable
efforts to minimize any adverse impact on the other Party.

7.3
If any Party intends to install any new facilities, equipment, systems, or
circuits or any modifications to existing or future facilities, equipment,
systems or circuits that could reasonably be expected to have a material effect
upon the operation of the other Party, the Party desiring to perform said work
shall, in addition to the requirements of Section 8.2, provide the other Party
with drawings, plans, specifications and other necessary documentation for
review as soon as practicable prior to the start of the construction of any such
installation. This notice period shall not apply to modifications or new
installations made to resolve or prevent pending Emergency or Network Security
Conditions.

7.4
The Party reviewing any drawings, plans, specifications, or other necessary
documentation shall promptly review the same and provide any comments to the
performing Party as soon as practicable days prior to the start of the
construction of any installation. The performing Party shall incorporate all
requested modifications to the extent required to maintain Good Utility Practice
and compliance with this Agreement.

7.5
Within 180 days after any modification or construction subject to this Article 8
is placed in service, the Party initiating the work shall provide “as built”
drawings, plans and related technical data to the other Party. Approval or
review of any document referenced herein shall not relieve the initiating party
of its responsibility for the design or construction of any proposed facility,
nor shall it subject the other Party to any liability, except with respect to
the confidentiality provisions of Article 20.

7.6
Each Party shall, at its own expense, have the right to inspect or observe all
maintenance activities, equipment tests and installation, construction, and
modification of facilities of the other Party that could have a material effect
upon the facilities or operations of the first Party.

Article 8.    Access to Facilities
8.1
The Parties hereby agree to provide each other such access to facilities,
properties, equipment and records as may be necessary and appropriate to enable
each Party to maintain its respective facilities, equipment and property in a
manner consistent with Good Utility Practice. Such access shall be provided in a
manner so as not to interfere unreasonably with the ongoing business operations,
rights, and obligations of either Party. Any such access shall be subject to
applicable federal, state and local laws and regulations and the rules and
operation guidelines of the Party owning such facilities or properties,
including without limitation any requirement of such Party that personnel make
communication with the other Party upon entering such Party’s facilities or
properties.

8.2
Without limiting the generality of Section 9.1, Transmission Owner shall have
access to all of its equipment, systems, and facilities located on Local
Distribution Company’s property through easements granted to Transmission Owner
and substantially in the form of Exhibit 7 (“Easements”), and Local Distribution
Company shall have access to all its equipment, systems and facilities located
on Transmission Owner’s property through similar Easements. A schedule of
easement agreements that will be governed by the terms of this Agreement is
attached hereto and incorporated herein by this reference as Exhibit 7, Schedule
1. Transmission Owner and Local Distribution Company acknowledge and agree that
Exhibit 7, Schedule 1 may be revised and supplemented from time to time to add
and/or delete easements as additional facilities are added or retired. Such
supplementation shall not require formal amendment to this Agreement. Each Party
shall furnish at no cost to the other Party any necessary access, easements,
licenses, and/or rights of way upon, over, under, and across lands owned or
controlled by either Party and/or its affiliated interests for the construction
and operation of necessary lines, substations, and other equipment to accomplish
interconnection of such other Party’s facilities with the Transmission System
under this Agreement and shall, at all reasonable times, give such other Party,
or its agents, free access to such lines, substations, and equipment, as allowed
by applicable ERO, or RRO policies, standards, or rules. Local Distribution
Company grants to Transmission Owner at all reasonable times and with reasonable
supervision, the right of free ingress and egress to Local Distribution
Company’s premises for the purpose of installing, testing, reading, inspecting,
repairing, operating, altering, or removing any of Transmission Owner’s property
located on Local Distribution Company’s premises or for other purposes necessary
to enable Transmission Owner to receive electric energy, suspend the receipt
thereof, or determine Local Distribution Company’s compliance with this
Agreement.

8.3
Each Party shall provide the other Party keys, access codes or other access
methods necessary to gain unassisted access to the other Party’s facilities to
exercise rights under this Agreement. Access shall only be granted to Qualified
Personnel.

8.4
Neither Party shall make changes to the site topography or accesses, including
but not limited to grading or drainage, that could reasonably be expected to
have a material adverse effect upon the other Party’s facilities or common use
drainage or pollution control systems without the prior written consent of the
other Party, such consent not to be unreasonably withheld.

Article 9.    Notifications and Reporting
9.1
This Article 10, as applicable, is subject to the confidentiality provisions of
Article 20 and FERC’s Standard of Conduct.

9.2
Unless otherwise provided, any notice required to be given by either Party to
the other Party in connection with this Agreement shall be given in writing: (a)
personally; (b) by facsimile transmission (if the sender thereafter sends such
notice to the recipient by any of the other methods provided in this Section
10.1); (c) by registered or certified U.S. mail, return receipt requested,
postage prepaid; or (d) by reputable overnight carrier, with acknowledged
receipt of delivery; (e) by electronic mail with confirmation of receipt
obtained promptly evidencing completion of the transmission and receipt by the
recipient; or (f) any other method mutually agreed by the Parties in writing.
Notice given personally shall be deemed given on the date of personal receipt.
Notice sent by facsimile shall be deemed given on the date the transmission is
confirmed by sender’s facsimile machine, so long as the facsimile is sent on a
business day during normal business hours of the recipient. Otherwise, notice by
facsimile shall be deemed given on the next succeeding business day. Notice
provided by mail or overnight courier shall be deemed given at the date of
acceptance or refusal of acceptance shown on such receipt.

9.3
Notice to Transmission Owner shall be to Transmission Owner’s Site
Representative, at the address identified in Exhibit 2. Notice to Local
Distribution Company shall be to Local Distribution Company’s Site
Representative, at the address identified in Exhibit 2

9.4
Each Party shall provide prompt notice to the other Party describing: (i) the
nature and extent of any Emergency or Network Security Condition that may be
reasonably anticipated to affect the other Party’s equipment, facilities or
operations, (ii) the impact on operations, and (iii) all corrective action.
Either Party may take reasonable and necessary action, both on its own and the
other Party’s system, equipment, and facilities, to prevent, avoid or mitigate
injury, danger, damage or loss to its own equipment and facilities, or to
expedite restoration of service; provided, however, that the Party taking such
action shall give the other Party prior notice, if at all possible, before
taking any action on the other Party’s system, equipment, or facilities.

9.5
In the event of an Emergency or Network Security Condition contemplated by
Section 10.3, each Party shall provide to the other such information, documents,
and data as are necessary for operation of the Transmission System and
Distribution System, including, without limitation, such information as is to be
supplied to any Governmental Authority, ERO, RRO, Transmission System Operations
Center, or Balancing Authority/Control Area Operator.

9.6
In order to continue interconnection of the Distribution System and Transmission
System, each Party shall promptly provide the other Party with all relevant
information, documents, or data regarding the Distribution System and the
Transmission System that would be reasonably expected to affect the Distribution
System or Transmission System and is reasonably requested by ERO, RRO, or any
Governmental Authority.

9.7
A Party performing routine maintenance and inspection activities that do not
require major equipment or system outages and have no material impact on the
other Party may provide the other Party with notification per generally agreed
upon outage planning guidelines and practices between Parties. A Party
performing routine maintenance and inspection activities that will require major
equipment or system outages shall provide the other Party with notification per
generally agreed upon outage planning guidelines and practices between Parties;
provided that the provisions of Section 3.7.2 remain applicable to the outages
and that the notice required by this Section 10.6 shall be in addition to, and
does not substitute for, the requirements of Section 3.7. As noted in Article
3.7, Parties must comply with the applicable RTO procedures.

9.8
Transmission Owner shall notify Local Distribution Company prior to entering
Local Distribution Company’s facilities for routine measurements, inspections
and meter reads in accordance with the requirements of Section 10.6. Local
Distribution Company shall notify Transmission Owner prior to entering
Transmission Owner’s facilities, including switchyards, for routine maintenance,
operations, measurements, inspections and meter reads, in accordance with the
requirements of Section 10.6.

9.9
Each Party shall provide prompt verbal notice to the other Party of any system
alarm relating to the other Party’s equipment, unless the system alarm is
automatically sent to the other Party.

9.10
Upon request, each Party shall provide a report or a copy of the data from a
system events recorder or digital fault recorder relating to the other Party’s
equipment.

9.11
Each Party agrees to notify the other Party immediately verbally, and then in
writing, of any labor dispute or anticipated labor dispute of which its
management has actual knowledge that might reasonably be expected to affect the
operations of the other Party with respect to this Agreement.

Article 10.    Safety
10.1
Each Party agrees that all work performed by either Party that may reasonably be
expected to affect the other Party shall be performed in accordance with Good
Utility Practice and all applicable laws, regulations, safety standards,
practices and procedures and other requirements pertaining to the safety of
persons or property (including, but not limited to those of the Occupational
Safety and Health Administration, the National Electrical Safety Code and those
developed or accepted by Transmission Owner and Local Distribution Company for
use on their respective systems) and Good Utility Practice when entering or
working in the other Party’s property or facilities or switching area. A Party
performing work within the boundaries of the other Party’s facilities must abide
by the safety rules applicable to the site.

10.2
Each Party shall be solely responsible for the safety and supervision of its own
employees, agents, representatives, and subcontractors.

10.3
Transmission Owner shall immediately report any injuries that occur while
working on Local Distribution Company’s property, facilities or switching area
to appropriate agencies and Local Distribution Company’s Site Representative.
Local Distribution Company shall immediately report any injuries that occur
while working on Transmission Owner’s property or facilities or switching area
to appropriate agencies and the Transmission Owner’s Site Representative. Each
Party will provide the other with its clearing/tagging/lockout procedures. Local
Distribution Company’s procedures shall govern clearances requested or initiated
by Local Distribution Company on equipment of Local Distribution Company that
utilizes the Transmission Owner’s equipment as an isolation device. Transmission
Owner’s procedures shall govern clearances requested or initiated by
Transmission Owner on equipment of Transmission Owner that utilizes the Local
Distribution Company’s equipment as an isolation device.

Article 11.    Environmental Compliance and Procedures
11.1
Each Party shall immediately provide verbal notification to the other Party upon
the discovery of any Release of any hazardous substance caused by the Party’s
operations or equipment that impacts the assets or facilities of the other Party
or upon discovery of the Release of any hazardous substance that may reasonably
be expected to migrate to, or adversely impact, the property, facilities or
operations of the other Party and shall promptly furnish to the other Party
copies of any reports filed with any governmental agencies addressing such
events. Such verbal notification shall be followed by written notification
within twenty-four (24) hours. The Party responsible for the Release of any
hazardous substance on the property or facilities of the other Party, or of any
hazardous substance that may migrate to, or adversely impact the property,
facilities or operations of the other Party shall be responsible for the
reasonable cost of performing any and all remediation or abatement activity and
submitting all reports or filings required by environmental laws. Advance
written notification (except in emergency situations, in which verbal, followed
by written notification, shall be provided as soon as practicable) shall be
provided by any Party performing any remediation or abatement activity on the
property or facilities of the other Party, or that may adversely impact the
property, facilities, or operations of, the other Party. Except in emergency
situations, such remediation or abatement activity shall be performed only with
the consent of the Party owning the affected property or facilities. The Parties
agree to coordinate, to the extent necessary, the preparation of site plans,
reports or filings required by law or regulation, including but not limited to
Spill Prevention, Control and Countermeasures (SPCC) and Stormwater Pollution
Prevention Plans (SWPP) required by any regulatory agency of competent
jurisdiction.

Article 12.    Billings and Payment
12.1
Any invoices payable under this Agreement shall be provided to the other Party
under this Agreement within a reasonable time after the first day of each month.
Each invoice shall indicate the month in which services were provided, shall
fully describe the services rendered and shall be itemized to reflect the
services performed or provided. The invoice shall be paid within sixty (60) days
of the invoice date.

12.2
Any payments required to be made by Local Distribution Company under this
Agreement shall be made to Transmission Owner at the following address or via
mutually agreeable electronic methods:

ITC Midwest LLC
P.O. Box 674015
Detroit, MI 48267-4015
Phone: (248) 946-3473
Attention: Corporate Accounting


Any payments required to be made by Transmission Owner under this Agreement
shall be made to Local Distribution Company at the following address or via
mutually agreeable electronic methods:
Interstate Power and Light Company
200 First Street SE
P.O. Box 351
Cedar Rapids, IA, 52406-0351
Phone: (319) 786-4545
Attention: Manager, Delivery System Planning
12.3
The rate of interest on any amount not paid when due shall be equal to the
Interest Rate in effect at the time such amount became due. Interest on
delinquent amounts shall be calculated from the due date of the bill to the date
of the payment. When payments are made by mail, bills shall be considered as
having been paid on the date of receipt by the other Party. Nothing contained in
this Article is intended to limit either Party’s remedies under Article 21 of
this Agreement.

12.4
Payment of an invoice shall not relieve the paying Party from any
responsibilities or obligations it has under this Agreement, nor shall such
payment constitute a waiver of any claims arising hereunder.

12.5
If all or part of any bill is disputed by a Party, that Party shall promptly pay
the amount that is not disputed and provide the other Party a reasonably
detailed written explanation of the basis for the Dispute pursuant to Article
26. The disputed amount shall be paid into an independent escrow account pending
resolution of the Dispute, at which time the prevailing Party shall be entitled
to receive the disputed amount, as finally determined to be payable, along with
interest accrued at the Interest Rate through the date on which payment is made,
within ten (10) business days of such resolution.

12.6
Neither Party shall be responsible for the other Party’s costs of collecting
amounts due under this Agreement, including attorney fees and expenses and the
expenses of arbitration.

Article 13.    Applicable Regulations and Interpretation
13.1
Each Party’s performance under this Agreement is subject to the condition that
all requisite governmental and regulatory approvals for such performance are
obtained in form and substance satisfactory to the other Party in its reasonable
judgment. Each Party shall exercise Due Diligence and shall act in good faith to
secure all appropriate approvals in a timely fashion.

13.2
This Agreement is made subject to present or future state or federal laws,
regulations, or orders properly issued by state or federal bodies having
jurisdiction. This Agreement shall be interpreted pursuant to the laws of the
State of Iowa without regard to any conflicts of law principles and to the
Federal Power Act and the regulatory agency or agencies having jurisdiction over
the particular matter.

Article 14.    Force Majeure
14.1
General. Except for the obligation to make any payments under this Agreement,
neither Party shall be considered to be in default or breach of this Agreement
or liable in damages or otherwise responsible to the other Party for any delay
in or failure to carry out any of its obligations under this Agreement if, and
only to the extent that, the Party is unable to perform or is prevented from
performing by an event of Force Majeure. Notwithstanding the foregoing sentence,
neither Party may claim Force Majeure for any delay or failure to perform or
carry out any provision of this Agreement to the extent that such Party has been
negligent or engaged in intentional misconduct and such negligence or
intentional misconduct substantially and directly caused that Party’s delay or
failure to perform or carry out its duties and obligations under this Agreement.

14.2
Force Majeure Defined. The term Force Majeure means those events beyond the
reasonable control of, and without the fault or negligence of, the Party
claiming Force Majeure which, through the exercise of Good Utility Practice,
that Party could not have avoided and which, by exercise of Due Diligence, that
Party is unable to overcome. Such events include, but are not limited to, the
following, to the extent they conform to the foregoing criteria: labor disputes
(including a strike) flood; lightning strikes; earthquake; fire; epidemic; war;
invasion; riot; civil disturbance; sabotage or vandalism; explosion;
insurrection; military or usurped power; action of any court or Governmental
Authority, or any civil or military authority de facto or de jure; act of God or
the public enemy; or any other event or cause of a similar nature beyond a
Party’s reasonable control. Mere economic hardship does not constitute Force
Majeure.

14.3
Procedures. A Party claiming Force Majeure must:

14.3.1
give written notice to the other Party of the occurrence of a Force Majeure
event no later than three (3) business days after learning of the occurrence of
such an event;

14.3.2
use Due Diligence to resume performance or the provision of service hereunder as
soon as practicable;

14.3.3
take all commercially reasonable actions to correct or cure the Force Majeure
event;

14.3.4
exercise all reasonable efforts to mitigate or limit damages to the other Party,
except that neither party shall be required to settle any strike, walkout,
lockout or other labor dispute on terms that, in the sole judgment of the Party
involved in the dispute, are contrary to its interest; and

14.3.5
provide prompt written notice to the other Party of the cessation of the adverse
effect of the Force Majeure event on its ability to perform its obligations
under this Agreement.

Article 15.    Limitation of Liability
15.1
With respect to claims by and between the Parties under this Agreement,
notwithstanding any other provision of this Agreement, liability of each Party
shall be limited to direct actual damages, and all other damages at law or in
equity are waived. Under no circumstances shall either Party or its affiliates,
directors, officers, employees and agents, or any of them, be liable to the
other Party, whether in tort, contract or other basis in law or equity for any
special, indirect, punitive, exemplary or consequential damages, including
without limitation such damages for: loss of profits or revenue from work not
performed, loss of use of or under-utilization of the other Party’s facilities,
loss of use of revenues, attorneys’ fees, litigation costs and loss of
anticipated profits resulting from either Party’s performance or non-performance
of an obligation imposed by this Agreement. The limitations on damages specified
in this section are without regard to the cause or causes related thereto,
including the negligence of any Party, whether such negligence be sole, joint or
concurrent, or active or passive. This limitation shall not apply to claims for
death, bodily injury or third party claims.

Article 16.    Indemnification
16.1
Local Distribution Company’s Indemnification. Subject to the provisions of
Article 16, Local Distribution Company shall indemnify, hold harmless and defend
Transmission Owner, and its officers, directors, employees, affiliates,
managers, members, trustees, shareholders, agents, contractors, subcontractors,
affiliates’ employees, invitees and successors, from and against any and all
claims, demands, suits, obligations, payments, liabilities, costs, losses,
judgments, damages and expenses (including the reasonable costs and expenses of
any and all actions, suits, proceedings, assessments, judgments, settlements,
and compromises relating thereto, reasonable attorneys’ and experts’ fees and
reasonable disbursements in connection therewith) for damage to property, or
injury to, or death of, any individual, including Transmission Owner’s employees
and affiliates’ employees, Local Distribution Company’s employees, or any other
third parties, to the extent caused wholly or in part by any act or omission,
negligence or otherwise, by Local Distribution Company or its officers,
directors, employees, agents, contractors, subcontractors and invitees arising
out of or connected with Local Distribution Company’s performance or breach of
this Agreement, or the exercise by Local Distribution Company of its rights
hereunder; provided, however, that the provisions of this Section shall not
apply if any such injury, death or damage is held to have been caused by the
negligence or intentional wrongdoing of Transmission Owner, its agents or
employees. In furtherance of the foregoing indemnification and not by way of
limitation thereof, Local Distribution Company hereby waives any defense it
otherwise might have under applicable workers’ compensation laws.

16.2
Transmission Owner’s Indemnification. Subject to the provisions of Article 16,
Transmission Owner shall indemnify, hold harmless and defend Local Distribution
Company, its parent and its officers, directors, employees, affiliates,
managers, members, trustees, shareholders, agents, contractors, subcontractors,
invitees and successors, from and against any and all claims, demands, suits,
obligations, payments, liabilities, costs, losses, judgments, damages and
expenses (including the reasonable costs and expenses of any and all actions,
suits, proceedings, assessments, judgments, settlements, and compromises
relating thereto, reasonable attorneys’ and expert fees and reasonable
disbursements in connection therewith) for damage to property, or injury to, or
death of any individual, including Local Distribution Company’s employees and
affiliates’ employees, Transmission Owner’s employees, or any other third
parties, to the extent caused wholly or in part by any act or omission,
negligence or otherwise, by Transmission Owner or its officers, directors,
employees, agents, contractors, subcontractors and invitees arising out of or
connected with Transmission Owner’s performance or breach of this Agreement, or
the exercise by Transmission Owner of its rights hereunder; provided, however,
that the provisions of this Section shall not apply if any such injury, death or
damage is held to have been caused by the negligence or intentional wrongdoing
of Local Distribution Company, its agents or employees. In furtherance of the
foregoing indemnification and not by way of limitation thereof, Transmission
Owner hereby waives any defense it otherwise might have under applicable
workers’ compensation laws.

16.3
Indemnification Procedures. Any Party seeking indemnification under this
Agreement shall give the other Party notice of such claim as soon as
practicable. Such notice shall describe the claim in reasonable detail, and
shall indicate the amount (estimated if necessary) of the claim that has been,
or may be sustained by, said Party. To the extent that the other Party will have
been actually and materially prejudiced as a result of the failure to provide
such notice, such notice will be a condition precedent to any liability of the
other Party under the provisions for indemnification contained in this
Agreement. Neither Party may settle or compromise any claim for which
indemnification is sought under this Agreement without the prior consent of the
other Party; provided, however, said consent shall not be unreasonably withheld
or delayed. Each Party’s indemnification obligation will survive expiration,
cancellation or early termination of this Agreement.

Article 17.    Insurance
17.1
(23)    The Parties agree to maintain, at their own cost and expense, general
and automobile liability, worker’s compensation, and other forms of insurance
relating to their operations for the life of this Agreement in the manner, and
amounts, as are usual and customary for similarly situated companies in their
respective industries.

(a)
Upon request, each Party shall provide to the other Party, properly executed and
current certificates of insurance with respect to all insurance policies
required to be maintained by such Party under this Agreement. Certificates of
insurance shall provide the following information:

(i)
name of insurance company, policy number and expiration date;

(ii)
the coverage required and the limits on each, including the amount of
deductibles or self-insured retentions, which shall be for the account of the
Party maintaining such policy;

(iii)
a statement indicating that the other Party shall endeavor to provide at least
thirty (30) days’ prior written notice of cancellation of a policy.

(b)
If any insurance is written on a “claims made” basis, the primary insured Party
shall maintain the coverage for a minimum of three (3) years after the
termination of this Agreement.

Article 18.    Several Obligations
18.1
Except where specifically stated in this Agreement to be otherwise, the duties,
obligations and liabilities of the Parties are intended to be several and not
joint or collective. Nothing contained in this Agreement shall ever be construed
to create an association, trust, partnership, or joint venture or to impose a
trust or partnership duty, obligation or liability or agency relationship on or
with regard to either Party. Each Party shall be individually and severally
liable for its own obligations under this Agreement.

Article 19.    Confidentiality
19.1
(a)    “Confidential Information” shall mean any confidential, proprietary or
trade secret information of or relating to a Party, including any plan,
specification, pattern, procedure, design, device, list, concept, policy or
compilation relating to the present or planned business of a Party, that is
designated in good faith as Confidential by the Party supplying the information,
whether conveyed orally, electronically, in writing, through inspection or
otherwise. Confidential Information shall include, without limitation, all
information relating to a Party’s technology, research and development, business
affairs, pricing and customer-specific load data that constitutes a trade
secret, and any information supplied by either of the Parties to the other prior
to the execution of this Agreement.

(a)
General. Each Party will hold in confidence any and all Confidential Information
unless compelled to disclose such information (1) by judicial or administrative
process or other provisions of law or as otherwise provided for in this
Agreement, or (2) to meet obligations imposed by FERC or by a state or other
federal entity or by membership in ERO, RTO, or RRO (including without
limitation obligations to disclose to other Transmission Owners). Information
required to be disclosed under (b)(1) or (b)(2) above, does not, by itself,
cause any information provided by Local Distribution Company to Transmission
Owner to lose its confidentiality. Notwithstanding the first sentence of this
Section 20.1(b), a Party that receives Confidential Information may disclose the
Confidential Information to a third party to the extent such third party needs
to know the Confidential Information for the purpose of assisting such Party
with respect to such Party’s obligations or rights under this Agreement,
provided that any such disclosure shall be consistent with the applicable rules
and regulations of FERC, including the FERC Standards of Conduct, and provided
further that such Party shall advise said third party of the confidentiality
provisions of this Agreement and use its best efforts to require said third
party to agree in writing to comply with such provisions. As applicable,
Transmission Owner will develop and file with FERC standards of conduct relating
to the sharing of market-related Confidential Information with and by
Transmission Owner employees.

(b)
Term: During the term of this Agreement, and for a period of three (3) years
after the expiration or termination of this Agreement, except as otherwise
provided in this Article 20, each Party shall hold in confidence and shall not
disclose to any person Confidential Information.

(c)
Standard of Care: Each Party shall use at lease the same standard of care to
protect Confidential Information it receives as that it uses to protect its own
Confidential Information from unauthorized disclosure, publication or
dissemination.

19.2
Scope: Confidential Information shall not include information that the receiving
Party can demonstrate: (1) is generally available to the public other than as a
result of disclosure by the receiving Party; (2) was in the lawful possession of
the receiving Party on a non-confidential basis prior to receiving it from the
disclosing Party; (3) was supplied to the receiving Party without restriction by
a third party, who, to the knowledge of the receiving Party, after due inquiry
was under no obligation to the disclosing party to keep such information
confidential; (4) was independently developed by the receiving party without
reference to Confidential Information of the Disclosing Party; (5) is, or
becomes, publicly known, through no wrongful act or omission of the receiving
Party or breach of this Agreement; or (6) is required, in accordance with
Section 20.1(b) of this Agreement, to be disclosed by any federal or state
government or agency or is otherwise required to be disclosed by law or
subpoena, or is necessary in any legal proceeding establishing rights and
obligations under this Agreement. Information designated as Confidential
Information will no longer be deemed confidential if the Party that designated
the information as confidential notifies the other Party that it no longer is
confidential.

19.3
Order of Disclosure. If a court or a government agency or entity with the right
power, and apparent authority to do so requests or requires either Party, by
subpoena, oral deposition, interrogatories, requests for production of
documents, administrative order, or otherwise, to disclose Confidential
Information, that Party shall provide the other Party with prompt notice of such
request(s) or requirement(s) so that the other Party may seek an appropriate
protective order or waive compliance with the terms of this Agreement. The
notifying Party shall have no obligation to oppose or object to any attempt to
obtain such production except to the extent requested to do so by the disclosing
Party and at the disclosing Party’s expense. If either Party desires to object
or oppose such production, it must do so at its own expense. The disclosing
Party may request a protective order to prevent any Confidential Information
from being made public. Notwithstanding the absence of a protective order or
waiver, the Party may disclose such Confidential Information as, in the opinion
of its counsel, the Party is legally compelled to disclose. Each Party will use
reasonable effort to obtain reliable assurance that confidential treatment will
be accorded any Confidential Information so furnished.

19.4
Use of Information or Documentation. Each Party may utilize information or
documentation furnished by the disclosing Party and subject to Section 20.1 in
any proceeding under Article 26 or in an administrative agency or court of
competent jurisdiction addressing any dispute arising under this Agreement,
subject to a confidentiality agreement with all participants (including, if
applicable, any arbitrator) or a protective order.

19.5
Remedies Regarding Confidentiality. The Parties agree that monetary damages by
themselves will be inadequate to compensate a Party for the other Party’s breach
of its obligations under Article 20. Each Party accordingly agrees that if such
Party breaches or threatens to breach its obligations under Article 20, the
other Party shall be entitled to equitable relief, by way of injunction or
otherwise.

Article 20.    Breach, Default and Remedies
20.1
General. A breach of this Agreement (“Breach”) shall occur upon the failure by a
Party to perform or observe a material term or condition of this Agreement. A
default of this Agreement (“Default”) shall occur upon the failure of a Party in
Breach of this Agreement to cure such Breach in accordance with Section 21.4.

20.2
Events of Breach. A Breach of this Agreement shall include:

(a)
the failure to pay any amount when due;

(b)
the failure to comply with any material term or condition of this Agreement,
including but not limited to any material Breach of a representation, warranty
or covenant made in this Agreement;

(c)
a Party’s abandonment of its work or the facilities contemplated in this
Agreement;

(d)
a Party’s: (1) insolvency; (2) filing of a voluntary petition in bankruptcy
under any provision of any federal or state bankruptcy law or consent to the
filing of any bankruptcy or reorganization petition against such Party under any
similar law; (3) general assignment for the benefit of such Party’s creditors;
or (4) consent to the appointment of a receiver, trustee or liquidator;

(e)
assignment of this Agreement in a manner inconsistent with the terms of this
Agreement;

(f)
either Party’s failure to provide such access rights, or attempt to revoke or
terminate such access rights, as provided under this Agreement; or

(g)
failure of either Party to provide information or data to the other Party as
required under this Agreement, provided that the Party entitled to the
information or data under this Agreement requires such information or data to
satisfy its obligations under this Agreement.

20.3
Continued Operation. Except as specifically provided in this Agreement, in the
event of a Breach or Default by either Party, the Parties shall continue to
operate and maintain, as applicable, facilities and appurtenances that are
reasonably necessary for the Transmission Owner to operate and maintain the
Transmission System, or for the Local Distribution Company to operate and
maintain the Distribution System, in a safe and reliable manner.

20.4
Cure and Default. Upon the occurrence of an event of Breach, the non-Breaching
Party, when it becomes aware of the Breach, shall give written notice of the
Breach to the Breaching Party and to any other person a Party to this Agreement
identifies in writing to the other Party in advance. Such notice shall set
forth, in reasonable detail, the nature of the Breach, and where known and
applicable, the steps necessary to cure such Breach. Upon receiving written
notice of the Breach hereunder, the Breaching Party shall have thirty (30) days,
to cure such Breach. If the Breach is such that it cannot be cured within thirty
(30) days, the Breaching Party will commence in good faith all steps as are
reasonable and appropriate to cure the Breach within such thirty (30) day time
period and thereafter diligently pursue such action to completion. In the event
the Breaching Party fails to cure the Breach, or to commence reasonable and
appropriate steps to cure the Breach, within thirty (30) days of becoming aware
of the Breach, the Breaching Party will be in Default of the Agreement. In the
event of a Default, the non-Defaulting Party has the right to seek to terminate
the Agreement or take whatever action at law or equity as may be permitted under
this Agreement. Any termination under this Agreement shall not take effect until
FERC either authorizes the termination of this Agreement or accepts written
notice of its termination.

20.5
Abandonment. Upon abandonment as referenced in article 21.2.c above, the
non-abandoning party shall have the right to purchase the abandoned facilities
at the net book value.

20.6
Right to Compel Performance. Notwithstanding the foregoing, upon the occurrence
of an event of Default, the non-Defaulting Party shall be entitled to commence
an action to require the Defaulting Party to remedy such Default and
specifically perform its duties and obligations hereunder in accordance with the
terms and conditions hereof, and exercise such other rights and remedies as it
may have in equity or at law.

Article 21.    Term
21.1
Term. Subject to Article 22.2, this Agreement shall become effective as of the
Effective Date and shall continue in full force and effect for an initial period
of twenty (20) years and shall be automatically renewed for each successive
one-year period thereafter on the anniversary of the Effective Date.

21.2
Termination on Default. This Agreement may be terminated upon a Party’s Default
in accordance with the provisions of Article 21.

21.3
Material Adverse Change.

(a)
In the event of a material change in law or regulation that adversely affects,
or may reasonably be expected to adversely affect, either Party’s performance
under this Agreement (“Material Adverse Change”), the Parties will negotiate in
good faith any amendment or amendments to the Agreement necessary to adapt the
terms of this Agreement to such change in law or regulation, and Transmission
Owner shall file such amendment or amendments for acceptance by FERC, as
applicable. Material Adverse Changes shall include without limitation:

(i)
refusal by FERC to accept this Agreement for filing without material
modification or condition;

(ii)
prevention by ERO, RTO, or RRO, in whole or in part, of either Party from
performing any provision of this Agreement in accordance with its terms; and

(iii)
implementation by FERC, the United States Congress, any state, or any federal or
state regulatory agency or commission of any change in any law, regulation, rule
or practice that materially affects or is reasonably expected to materially
affect either Party’s ability to perform under this Agreement.

(b)
If the Parties are unable to reach agreement on any such amendments, then the
Parties shall continue to perform under this Agreement to the maximum extent
possible, taking all reasonable steps to mitigate any adverse effect on each
other resulting from the material change in law or regulation. If the Parties
are unable to reach agreement on any such amendments, Transmission Owner shall
have the right to make a unilateral filing with FERC to modify this Agreement
pursuant to Section 205 of the Federal Power Act and Local Distribution Customer
shall have the right to make a unilateral filing with FERC to modify this
Agreement pursuant to Section 206 of the Federal Power Act. Each Party shall
have the right to protest any such filing by the other Party and to participate
fully in any proceeding before FERC.

21.4
Regulatory Filing. The Transmission Owner shall file this Agreement with FERC as
a rate schedule within the meaning of 18 C.F.R. Part 35. Local Distribution
Company agrees to cooperate reasonably with Transmission Owner with respect to
such filing and to provide any information, including testimony reasonably
requested by Transmission Owner, needed to comply with applicable regulatory
requirements.

21.5
Survival. The applicable provisions of this Agreement shall continue in effect
during dispute resolution (as provided for in Article 26) and after expiration,
cancellation or termination hereof to the extent necessary to provide for final
billings, billing adjustments and the determination and enforcement of liability
and indemnification obligations arising from acts or events that occurred while
this Agreement was in effect.

Article 22.    Amendment
22.1
Section 205 and 206 Rights. Notwithstanding any other provision in this
Agreement to the contrary any Party may unilaterally make application to FERC
under Section 205 or 206 of the Federal Power Act and/or pursuant to FERC’s
rules and regulations promulgated thereunder for a change in any rate, term,
condition, charge, classification of service, rule or regulation under or
related to this Agreement. The standard of review FERC shall apply when acting
on proposed modifications to this agreement, either on FERC’s own motion or on
behalf of a signatory or a non-signatory, shall be the ‘‘just and reasonable’’
standard of review rather than the ‘‘public interest’’ standard of review.

22.2
Amendments. Except as provided for in Section 23.1 above, this Agreement may
only be modified, amended, changed or supplemented in writing signed by both
Parties.

Article 23.    Assignment/Change in Corporate Identity
23.1
Transmission Owner Assignment Rights. Transmission Owner may not assign this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of Local Distribution Company, which consent shall not be
unreasonably withheld; provided however, that Transmission Owner may assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of Local Distribution Company and may assign this Agreement to
any entity or entities (collectively, the “Surviving Transmission Entity”) in
connection with a merger, consolidation, or reorganization, provided that the
Surviving Transmission Entity or assignee owns the Transmission System and
agrees in writing to be bound by all the obligations and duties of Transmission
Owner provided for in this Agreement.

23.2
Local Distribution Company Assignment Rights. Local Distribution Company may not
assign this Agreement or any of its rights, interests or obligations hereunder
without the prior written consent of Transmission Owner, which consent shall not
be unreasonably withheld; provided however, that Local Distribution Company may,
without the consent of Transmission Owner, and by providing prior reasonable
notice under the circumstances to Transmission Owner, assign, this Agreement to
any entity or entities (collectively, the “Surviving Distribution Entity”) in
connection with a merger, consolidation, or reorganization, provided that the
Surviving Distribution Entity or assignee owns the Local Distribution System,
agrees in writing to be bound by all the obligations and duties of Local
Distribution Company provided for in this Agreement.

23.3
Assigning Party to Remain Responsible. Any assignments authorized as provided
for in this Article will not operate to relieve the Party assigning this
Agreement or any of its rights, interests or obligations hereunder of the
responsibility of full compliance with the requirements of this Agreement unless
(a) the other Party consents (which consent shall not be unreasonably withheld),
and (b) the assignee agrees in writing to be bound by all of the obligations and
duties of the assigning Party provided for in this Agreement.

23.4
This Agreement and all of the provisions hereof are binding upon, and inure to
the benefit of, the Parties and their respective successors and permitted
assigns.

Article 24.    Subcontractors
24.1
Nothing in this Agreement shall prevent the Parties from utilizing the services
of subcontractors as they deem appropriate; provided, however, that the Parties
agree that, where applicable, all said subcontractors shall comply with the
terms and conditions of this Agreement.

24.2
Except as provided herein, the creation of any subcontract relationship shall
not relieve the hiring Party of any of its obligations under this Agreement.
Each Party shall be fully responsible to the other Party for the acts and/or
omissions of any subcontractor it hires as if no subcontract had been made. Any
obligation imposed by this Agreement upon the Parties, where applicable, shall
be equally binding upon and applicable to any subcontractor.

24.3
No subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement.

24.4
The obligations under this Article 25 shall not be limited in any way by any
limitation on subcontractors’ insurance.

24.5
Each Party shall require its subcontractors to comply with all federal and state
laws regarding insurance requirements and shall maintain standard and ordinary
insurance coverages.

Article 25.    Dispute Resolution
25.1
Any claim or dispute that either Party may have against the other arising out of
or relating to this Agreement or the breach, termination or validity thereof
(any such claim or dispute, a “Dispute”) shall be submitted in writing to the
other Party no later than the latter of: (i) sixty (60) days after the
circumstances that gave rise to the Dispute have taken place, or (ii) sixty (60)
days of discovery of such circumstances. The submission of any Dispute shall be
made to either Local Distribution Company’s Site Representative or Transmission
Owner’s Site Representative, and shall include a concise statement of the
question or issue in dispute, together with a statement listing the relevant
facts and documentation that support the claim. In the event Transmission
Owner’s Site Representative and Local Distribution Company’s Site Representative
are unable in good faith to resolve their disagreement satisfactorily within
thirty (30) days from the receipt of notice of the Dispute, either Party may by
written notice to the other refer the Dispute to their respective senior
management.

25.2
If any Dispute arising hereunder is not resolved within thirty (30) days after
notice thereof to the other Party, the Parties shall follow the Dispute
Resolution procedures in Exhibit 9 hereto.

Article 26.    Miscellaneous Provisions
26.1
This Agreement shall constitute the entire agreement between the Parties hereto
relating to the subject matter hereof. In all other respects, special contracts
or superseding rate schedules shall govern Transmission Owner’s transmission
service to Local Distribution Company.

26.2
No failure or delay on the part of Transmission Owner or Local Distribution
Company in exercising any of its rights under this Agreement, no partial
exercise by either Party of any of its rights under this Agreement, and no
course of dealing between the Parties shall constitute a waiver of the rights of
either Party under this Agreement. No waiver shall be effective other than by a
written instrument signed by the Party granting such waiver, and no such waiver
shall operate as a waiver of, or estoppel with respect to, any subsequent
failure to comply therewith.

26.3
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the Parties hereto any rights, interests, obligations or
remedies hereunder.

26.4
In the event that any clause or provision of this Agreement or any part hereof
shall be held to be invalid, void, or unenforceable by any court or other
Governmental Authority of competent jurisdiction, said holding or action shall
be strictly construed and shall not affect the validity or effect of any other
provision hereof, and the Parties shall endeavor in good faith to replace such
invalid or unenforceable provisions with a valid and enforceable provision that
achieves the purposes intended by the Parties to the greatest extent permitted
by law.

26.5
The Parties hereto agree to execute and deliver promptly, at the expense of the
Party requesting such action, any and all other and further instruments,
documents and information that may be reasonably requested in order to
effectuate the transactions contemplated hereby. The Parties agree to cooperate
and assist each other in acquiring any regulatory approval necessary to
effectuate this Agreement.

26.6
The Article and Section headings herein are inserted for convenience only and
are not to be construed as part of the terms hereof or used in the
interpretation of this Agreement.

26.7
In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of authorship of any of the provisions of this Agreement. Any reference
to any federal, state, local, or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” in this Agreement shall mean including
without limitation.

26.8
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.

26.9
Each Party shall act as an independent contractor with respect to the provision
of services hereunder.

26.10
Nothing in this Agreement addresses, or is intended to address, the
interconnection service, and standards governing such service, provided by
Transmission Owner to interconnect the Transmission System with the generating
facilities of the Local Distribution Company or to any generating facilities of
any entity affiliated with the Local Distribution Company.

26.11
Affiliate Status of Parties. For purposes of this Agreement, neither Party shall
be considered an affiliate of the other.

26.12
Mutual Agreement. Whenever the Parties are called upon to review, approve or
mutually agree regarding any provision of this Agreement, such review, approval
or mutual agreement shall not be unreasonably withheld or delayed.



IN WITNESS WHEREOF, Transmission Owner and Local Distribution Company have
caused this instrument to be executed by their duly authorized representatives
as of the day and year first above written.


ITC MIDWEST LLC, a Michigan limited liability company


By: ITC Holdings Corp., a Michigan corporation, its sole member




By: /s/ Douglas C. Collins________
   Name: Douglas C. Collins
   Title: Vice President
       Date: 7/28/2014


INTERSTATE POWER AND LIGHT COMPANY




By: /s/ Linda K. Mattes__________________________
   Name: Linda K. Mattes
   Title: Vice President
       Date: July 25, 2014






        



--------------------------------------------------------------------------------




Exhibit 1
Identification of the Interconnection Points (Substations)
(The previous 72 diagrams have been deleted and replaced by this list)


This list of substations is not necessarily a list of the true points of
facility change of ownership between the Transmission Owner and Local
Distribution Company. The Interconnection Point and point of change of ownership
between the Transmission Owner and the Local Distribution Company shall be
generally defined as the transmission side of the disconnect device serving the
Local Distribution Company equipment. For site specific information on actual
change of ownership and equipment ownership, ITC Substation Operating 1-Lines,
operating diagrams, or substation one-lines should be utilized for each
location.


Substation Name
Substation Type
ADAIR
D
ADAMS 161/69 KV SUB
PT
AFTON SUBSTATION
D
ALBERT LEA - 19TH STREET
PD
ALBERT LEA - EAST SIDE
D
ALBERT LEA - SOUTH BROADWAY
PD
ALBIA SUBSTATION
D
Alden Rural Dist Substation
D
ALLENDORF
D
ALLERTON Y SUBSTATION
D
ALTA VISTA
D
AMBER CREAMERY
PT
AMBOY
D
AMES (BARILLA)
PD
AMES (MINE)
D
Ames NADC Distribution Sub
D
ANAMOSA (AT PLANT) TRANS SUB
PT
ANAMOSA DOERR MOTOR SUB
D
ANAMOSA HIGH SCHOOL SUB
D
Anamosa Reformatory
D
ANDREW (NORTH)
D
ANITA (WIOTA)
D
APPANOOSE COUNTY SUBSTATION
PT
ARMSTRONG (GROVE)
PD
ARNOLDS PARK
D
ASBURY - ASBURY ROAD
PD


        



--------------------------------------------------------------------------------




BAGLEY INDUSTRIAL
D
BAGLEY TOWN
D
BARKERS WYE
D
BAT LAKE 69-12.5KV
D
BATAVIA
D
BAXTER
D
BAYARD
D
BEAMAN
D
BEAVER/GRAND JUNCTION
D
BELLE PLAINE
D
BELLE PLAINE (BENCO PLANT)
D
BELLE PLAINE (SOUTH)
D
BELLE PLAINE JCT.
PT
BELMOND (AT PLANT)
PT
BELMOND (EATON CO VALVE PLANT)
D
BELMOND NORTH (GOODELL)
D
BERTRAM (HWY. 13)
D
BIRMINGHAM
D
BLAIRSTOWN
D
BLUE EARTH - 1 MILE EAST
PT
BOONE (8TH ST.)
D
BOONE (AT PLANT)
PD
BOONE (OPPOSITE PLANT)
PT
BOONE (SOUTHEAST)
D
BOONE (WEST)
D
BOONE QUARTZ AVENUE
PD
BOUTON
D
BOXHOLM
D
BRANDON
D
BRICELYN
PD
BRIDGEPORT 69KV SUBSTATION
PD
Bridgeport North Substation
PT
BRITT - ARMOR PACK
D
BRITT (EAST)
D
BRITT (TOWN)
D
BRITT 69 KV (AT PLANT)
PT
BRITT NW
D
BROOKLYN SUBSTATION
D
BUFFALO CENTER
PD
BURLINGTON FLINT RIDGE
PD
BURLINGTON NORTH SUB
PD
BURLINGTON SOUTH 4TH ST DIST
D
BURLINGTON SOUTH SUB
PD
BURLINGTON-AGENCY ST SUB
PD
CALAMUS
D
CALMAR 69-13.8 KV
PD


        



--------------------------------------------------------------------------------




CARGILL T-1 SUBSTATION
D
CARGILL T-4 SUBSTATION
D
CASEY
D
CEDAR RAPIDS BRENTWOOD DIST SUB
D
CEDAR RAPIDS DRY CREEK
PD
CEDAR RAPIDS E AVENUE
PD
CEDAR RAPIDS EAST POST ROAD
D
Cedar Rapids Oak Hill DIst Sub
D
CEDAR RAPIDS SEMINOLE PARK
D
CENTER POINT NORTH DIST SUB
D
CENTERVILLE (IA STEEL&WIRE SUB
D
CENTERVILLE NORTH SUBSTATION
PD
CENTERVILLE SOUTH SUB
PD
Central City Terrace Dist Sub
D
CHARITON SUBSTATION
PD
Chatfield (13.8kv) - Chosen Va
D
CHATFIELD (4KV)
PD
CHELSEA
D
CHESTER JCT - NW OF CHESTER
D
CHURDAN (FIELD CALLS FARLIN)
D
CHURDAN (TOWN)
D
CLARENCE (LAND O LAKES) AKA Platform
D
CLARENCE (TOWN)
D
CLARENCE SOUTH DIST SUB
D
CLEAR LAKE - (69/13.8KV)
D
Clear Lake Clark Road 69-13.8k
D
CLEMONS
D
CLERMONT - 2 MILES WEST
PD
CLINTON - 2ND AVE & NO 2ND ST
PD
CLINTON - 2ND AVE ROAD SUB
D
CLINTON - ADM CLINTON
D
CLINTON - BEAVER CHANNEL
PT w/G
CLINTON – RINGWOOD
D
CLINTON DISTR SUB-13TH AVE S
PD
CLINTON MILL CREEK
PD
Clinton Sw Station (north of Clinton)
PT
CLUTIER (RURAL)
D
COLO
D
COLUMBUS JUNCTION N.E. SUB
PD
COMFREY & DARFUR 69-12.5KV
D
CONRAD (EAST)
D
Continental Grain - Britt Ind
D
Corn Plus Ethanol
 
CORYDON SUBSTATION
PT
CR - KITTY HAWK
D
CR (CARGILL CORN STARCH)
D


        



--------------------------------------------------------------------------------




CR (COLLINS MAIN PLANT #2)
D
CR (COLLINS NE)
D
CR (COLLINS NORTHWEST #1)
D
CR (OAK RIDGE-CR PAPER)
PD
CR (OWNED BY BIO FUEL COGEN aka BFC Electric
D
CR (SEWAGE TREATMENT PLANT)
D
CR (WESTDALE MALL SHOPPING CNT
D
CR B Ave NW
D
CR BUFFALO (AT TWIN PINES)
D
CR CEDAR HILLS (ORCHARD)
D
CR CENTER ST (1005 34TH ST. NE
D
CR CHILDRENS HOME (17TH ST. N.
D
CR Deer Run 161/12.5 Dist Sub
D
CR DELANEY Dist Sub
D
CR Downtown Industrial DistSub
PD
CR FRANKLIN (1923 A AVE. N.E.)
D
CR GENERAL STOREROOM
D
CR HARRISON (M AVE. & 6TH ST.
D
CR HAWKEYE DOWNS (RODEO)
D
CR KENWOOD-HENNESSEY (40TH ST
D
CR KIRKWOOD
D
CR LINN-CITY WELL SUB (ELLIS R
D
CR LOUISA (WERNER ST&CTR PT RD
D
CR MCKINLEY(10TH AVE & 15TH ST
D
CR MT VER RD(MEM DR&14TH AVE S
D
CR Saints Run Dist Substation
PD
CR TAMA ST (AT 30TH ST DR SE)
D
CR TWENTY-NINTH ST. (C AVE. N.
D
CR VIOLA'S CRN (EDGE & 60TH AV
D
CR WELLINGTON (16-17 ST & 6TH
D
CRESCO
PD
CRESCO – DONALDSONS
D
CRESTON EAST SUBSTATION
PT
CRESTON SUBSTATION
PD
CRYSTAL LAKE
D
CUSTOM PAK
D
DAEC
D
DAWSON
D
DBQ - CENTER GROVE - HWY 20
PD
DECORAH SW STATION
PD
DEEP RIVER SUBSTATION
D
Delavan MN Dist Sub
D
DELAWARE
D
DELTA SUBSTATION
D
DEWITT (MAYNARD WAY)
D
DEWITT 161/36 KV
PT


        



--------------------------------------------------------------------------------




DEXTER
D
DIAGONAL SUBSTATION
D
DONNELLSON SUBSTATION
D
DOUDS STONE QUARRY
D
DOVER SUB & SW STATION
PD
DOVRAY
D
Dubuque - 17th Street & Pine
PD
Dubuque - 8th Street
PT w/G
Dubuque - Bunker Hill
D
Dubuque - John Deere Co
PD
Dubuque Kerper Boulevard
D
Dubuque Seippel Road Dist Sub
PD
Dubuque South Grandview Dist
PD
DUNCAN (HAYFIELD)
D
DURANT
D
DYERSVILLE WEST VINE RD DIST
D
Dyersville-Florence&Stanton St
PD
DYSART (12.5 KV)
D
EAST GREENE SUB (69/13.8 KV)
PD
EDDYVILLE IND COMPLEX SUB
PT
EDDYVILLE TRI-COUNTY DIST. SUB
PD
ELDON Y SUBSTATION
D
ELDORA CITY
D
ELDRIDGE
D
ELGIN
D
ELKADER (NE)
PD
Ellendale County Line 69-12.5k
PD
ELMORE
D
EPWORTH
PD
EVERLY (NORTH)
D
EYOTA
D
FAIRBANK DIST SUB
PD
FAIRFAX
D
FAIRFIELD (7TH STREET)
PD
FAIRFIELD (AT PLANT)
PD
FAIRFIELD (JEFFERSON CO HOME)
D
FAIRFIELD (M.I.U.-N. 4TH)
D
FAIRFIELD (ROCKWELL STANDARD)
D
FAIRFIELD (SOUTHEAST)
D
FAIRFIELD (WEST)
D
FARLEY - 7TH & WOOD ST
D
FARMLANDS INDUSTRIES
D
FAYETTE
D
FENTON
D
FOSTORIA
D
FRASER
D


        



--------------------------------------------------------------------------------




FREDERICKSBURG
D
FT. MADISON - BLUFF SUBSTATION
D
FT. MADISON - DEVILS CREEK SUB
D
FULDA JUNCTION SUB 69/24 KV
PD
GARDEN CITY - 1 MILE NW
D
GARDNER'S LANE SW & SUBSTATION
PT
Garnavillo 69/13.8 (South)
D
GARNER (MAPCO)
D
GARNER (NORTH)
D
GARNER (SOUTHEAST)
D
GARRISON
D
GENERAL MILLS (SE)
D
GENERAL MILLS NORTHWEST SUB
D
GEORGE (AT PLANT)
D
GILBERT
D
GILMAN
D
GLADBROOK
D
GLENVILLE - EAST OF GLENVILLE
PD
GRAND JCT NORTH DIST SUB
PD
GRAND MOUND
D
GRANT
D
GREAT LAKES SUB (69/13.8KV)
D
GREELEY
D
GREEN MOUNTAIN
D
GRINNELL SOUTH SUBSTATION
PD
GRINNELL SUBSTATION
PD
GRUNDY CENTER 69 KV
PT
GUTHRIE CENTER
D
GUTTENBERG
D
HAHN'S CORNER 69/13.8 KV
D
Hanlontown
PT
HANSKA - FOUR MILES SOUTH
D
HARCOURT
D
HARRIS (WOI)
D
HAVELOCK (NEW)
D
HAYWARD SUB & SW STATION
PT
HAZLETON (2 MI SOUTH)
PT
HEDRICK SUBSTATION
PD
HERNDON
D
HERON LAKE BIO ENERGY DIST SUB
PD
HERON LAKE SUB 161/69/12.5 KV
PT
HIAWATHA
D
Hiawatha Boyson Com'l Sub
PD
HILLS (WEST)
D
Hills River Products Dist Sub
D
HOLY CROSS - 1 MILE WEST
D


        



--------------------------------------------------------------------------------




HUBBARD
D
Hubbard-Radcliffe Dist Sub
D
HUTCHINS
D
HUTCHINS-GIESE SAND&GRAVEL SUB
D
Huxley Ind. Park Dist. Sub
PD
HWG NO 106 (13.8/69KV)-M CITY
PD
IBP 13.8KV SUBSTATION
D
IBP 69KV SUBSTATION
D
INDEPENDENCE (2 MILES NORTH)
PT
INDUSTRIAL SUB CARGILL IA FALL
D
IOWA FALLS (HILLTOP UNIT)
D
IOWA FALLS INDUSTRIAL 69/12.5 K
PT
JEFFERSON
D
JEFFERSON (TEMPORARY) (WCC)
D
JEWELL
D
JOHNSON COUNTY (OASIS ROAD)
D
KALONA (WEST)
D
KALONA SOUTH DISTRIBUTION SUB
D
KANAWHA (69 KV)
D
KELLERTON SUBSTATION
D
KELLOGG
D
KEOKUK - COMMERCIAL SUB
D
KEOKUK (DIAL) (CUSTOMER OWNED)
D
KEOKUK (GRIFFIN WHEEL)
D
KEOKUK (KEO STEEL CAST)
D
KEOKUK (OGILVIE)
D
KEOKUK (WEST) DISTRIBUTION SUB
PD
KEOKUK MESSENGER SUB
PD
KEOTA SUBSTATION
D
KESWICK
D
KLEMME
D
KODAK INDUSTRIAL SUB aka Genencor
D
LADORA
D
LAFAYETTE
D
LAKOTA TRSFMER STATION (69KV)
PD
LAMBERTON
PD
Lansing
D
LAUREL HAVERHILL (HWY. #14)
D
LAURENS
D
LAZWELL SUBSTATION
D
LECENTER 69-13.8KV SUB
D
LEE 69KV SUB
PD
LEGRAND
D
LENOX SUBSTATION
D
LEON SUBSTATION
PD
LEWISTON
PD


        



--------------------------------------------------------------------------------




LEWISVILLE
PD
LISBON
D
LONE ROCK
D
LONE TREE
D
LORIMOR SUBSTATION
D
LOST NATION
D
LOTTS CREEK
D
LOWDEN
D
MADRID NORTH (69KV LOOP)
PD
MAGNOLIA N & W 161/69/24 KV
PT
Malcom Distribution Substation
D
MALLARD (UPTOWN)
D
MANCHESTER (INDUSTRIAL)
PD
Manly - Inter #65 & #9 (69/13.
PD
MAQUOKETA (RURAL)
D
MAQUOKETA PLATFORM DIST SUB
D
MARATHON CBPC
D
MARENGO
PT
MARENGO (EAST)
D
MARENGO (NORTH)
D
MARENGO (PIONEER SEED CORN)
D
MARIETTA
D
MARION (EAST)
D
MARION (NORTH)
D
MARION (NORTHEAST)
D
MARION (SQUAW CREEK)
D
MARION (SWAMP FOX)
PD
MARION OLD SETTLERS DIST SUB
PD
MARION PLANT
D
MARION PLANT SUB 12.5
D
MARQUETTE
D
MARSHALLTOWN (9TH ST.)
D
MARSHALLTOWN (INDUSTRIAL PARK)
D
MARSHALLTOWN (NORTH 3RD AVE)
D
MARSHALLTOWN (ORCHARD HILLS)
D
MARSHALLTOWN (PLAZA SUB.)
D
MARSHALLTOWN (SOUTHGATE)
D
MARSHALLTOWN (VOGEL)
D
Marshalltown East Nevada St.
PD
MARSHALLTOWN FISHER LAB DIST
 
Marshalltown West Main Dist Su
PD
MASON CITY - GENERAL FOODS
D
MASON CITY - NORTHWEST SUB
D
Mason City 43rd St SW Dist Sub
PD
MASON CITY 69/13.8 KV NE SUB
D
Mason City 6th Ave sub 69-13.8 (Clear Lake)
D


        



--------------------------------------------------------------------------------




MASON CITY ARMOUR PLANT SUB
D
MASON CITY PORTLAND
D
MASON CITY-5TH & DELAWARE
PD
MASONVILLE
D
Massena Padmount Dist. Sub
D
MASSILLON
D
MAXWELL NORTH
PT
MAYNARD - 69 - 13.8 KV
D
MAYSVILLE
D
MCCALLSBURG
D
MCCAUSLAND
D
MECHANICSVILLE
D
MEDIAPOLIS SUBSTATION
PD
MELBOURNE
D
MENLO
D
MENOMINEE
D
MESERVEY
D
Middletown Iowa Army Plnt
D
MILLERTON SUBSTATION
D
MILTON 69/34.5 KV
PT
MONMOUTH
D
MONONA
PT
MONTGOMERY (5/28/98-DIST SUB)
D
MONTGOMERY 69/13.8 KV
PT w/G
MONTICELLO (INDUSTRIAL)
PD
MONTIETH (TOWN)
D
MORAVIA SUBSTATION
D
MORRISON
D
MOSCOW RURAL
D
MT AYR 69KV SUBSTATION
PT
MT PLEASANT WEST
D
MT. STERLING
D
MT. VERNON WEST 12.5 KV SUB
D
MTOWN (FISHER GOVERNOR CO)
D
MTOWN (LENNOX FURNACE CO.)
D
MTOWN (NORTH-UNIT)
D
MTOWN (REAR 305 S. 2ND AVE.)-Fisher
D
MTOWN (S CENTER ST&WEST DR-T B
D
MTOWN (SOUTH 405 E. NEVADA)
D
MTOWN (SWIFT CO) - Marion St Sub
D
MTOWN (W WORKS ON N CTR ST)
D
MTOWN (WEST 208-1/2 W. STATE)
D
NEVADA 115 KV
PD
NEVADA 19TH ST SUB (DISTRIBUTI
PD
NEVADA NORTH (AT PLANT)
PD
NEW LIBERTY
D


        



--------------------------------------------------------------------------------




NEW LONDON SUBSTATION
D
NEWTON (MAYTAG #3 SUBSTATION)
PD
NEWTON 8TH ST SUBSTATION
PD
NEWTON-AURORA HTS SUBSTATION)
PD
NICHOLS
D
NORTH BRIDGE SUBSTATION
D
NORTH ENGLISH
D
NORTH LIBERTY
D
NORTHWOOD (69/13.8KV)
D
NORWAY
D
OAKVILLE SUBSTATION
D
OELWEIN
PD
OLIN (NORTH)
D
ORLEANS (SUPERIOR)
D
OSCEOLA 69/34.5 KV
PT
OSCEOLA NORTH SUBSTATION
PD
OSCEOLA WEST SUBSTATION
PD
OSSIAN
PD
OTTUMWA (EXCEL)
PD
OTTUMWA (WEST)
D
OTTUMWA AIR BASE SUB
PD
OTTUMWA RUTLEDGE SUB
PD
OTTUMWA SOUTH SUBSTATION
PD
OTTUMWA-GREEN ST. SUB
PD
OXFORD MILLS
D
PALISADES QUARRY
D
PALO
D
PARKVIEW
D
PEOSTA - IN CIPCO SUB
PD
Peosta West Dist Sub
D
PERRY (EAST)
D
PERRY (NORTH)
D
PERRY (OSMUNDSON)
D
PERRY (PARK ST.)
D
PERRY (SOUTHEAST)
D
PERRY PLANT
D
PERRY RACCOON
D
PETERSON
D
PETERSVILLE
D
PLAINVIEW
PD
PLEASANT PLAIN SUB
D
PLOVER
D
PMX #1 NORTH ROLLING MILL
PD
PMX #2 SOUTH ROLLING MILL
PD
PMX #4 CASTING HOUSE
PD
POSTVILLE - SW CORNER OF TOWN
PD


        



--------------------------------------------------------------------------------




PRAIRIE CREEK INDUSTRIAL 161/6
PT
PRESTON (DEER CREEK)
D
PROMISE CITY SUBSTATION
D
Quasqueton Junction Dist Sub
D
READLYN
D
READLYN - 1 MILE NORTH
D
REDFIELD (NEW)
D
REINBECK
PT
REMBRANDT SUB
D
REVERE
D
RHODES
D
RICEVILLE
PD
RICHFIELD CORNER
D
RICKARDSVILLE 69-13.8 KV
D
RINGSTED
D
RIPPEY
D
RIVERSIDE VOYAGER DIST SUB
D
ROBINS DISTRIBUTION SUB
D
RODMAN
D
ROLAND
D
ROLFE 34.5/7.2 KV
D
ROYAL/GREENVILLE SUB (NEW 1999
D
RUDD JCT SUB (69/13.8KV)
PD
RUSHFORD-INCL EQPT IN MUNI SW
D
RYAN
D
SCRANTON
D
SEARSBORO SUBSTATION
D
SEXTON
D
SHELLSBURG
D
SHERBURN - BETWEEN 2ND & 3RD
D
SIGOURNEY SUBSTATION
PD
SOLON
D
Spencer - Riverton
D
SPIRIT LAKE (SOUTH)
D
SPIRIT LAKE (WEST)
D
SPRING VALLEY
PT
SPRINGVILLE (SOUTHWEST)
D
ST ANSGAR
PD
STANDARD OIL PUMP STATION
D
STANHOPE
D
STANWOOD
D
Steele Center - S of Steele Ce
D
STEWARTVILLE - 69/12.5KV
D
STONE CITY (QUARRY)
D
STORDEN
PT
SWALEDALE (THORNTON)
D


        



--------------------------------------------------------------------------------




TAMA
D
TAMA (EAST)
D
TAMA (PAPER MILL)
D
THOMPSON
D
THOMPSON JCT
D
Thompson Sub
D
TIFFIN
D
Titan Wheel - Walcott
D
TOLEDO
D
TOLEDO (TAMA-TOLEDO CENTRAL)
D
TOLEDO 115/34.5 KV
PT
TRIMONT
D
TRIPOLI - 69/14.4/12.5/4.16 KV
PD
TROY MILLS
D
TRUMAN (NEAR TRUMAN)
D
TRURO SUBSTATION
D
TWELVE MI. LAKE SUB
D
U.S. GYPSUM PLANT SUB
D
Union
D
URBANA
D
VAN CLEVE
D
VAN HORNE
D
VERNON CENTER
D
VICTOR
D
WABASSO SUB 69-12.5 KV
PD
WAHPETON
D
WALCOTT
D
WALCOTT (NORTH)
D
WALFORD
D
WALKER
D
WALKER (KGAN-TV)
D
WALKER (NUMAC)
D
WALTERS
PT
WAPELLO COUNTY SUBSTATION
PT
WAPELLO SUBSTATION
PD
WASHINGTON SUBSTATION
PT
WASHINGTON-BROWNS CRNER SUB
D
WASHINGTON-CRANE CO PLANT SUB
PD
WAUKON 69/13.8 KV
PD
WAYLAND SUBSTATION
D
WBGO 69/12.5 & 69/4.16 KV
PD
WELLMAN SUBSTATION
D
WELLSBURG EAST
D
WESLEY (WEST)
D
WEST BRANCH HOOVER
D
WEST SIDE SUB-W OF ALBERT LEA
PD


        



--------------------------------------------------------------------------------




WEST UNION
PD
WESTBROOK SUB 69/24 KV
D
WHEATLAND
D
WHEELERWOOD SUB
D
WHITTEN RURAL (SOUTHEAST)
D
WILLIAMS RURAL
D
WILLIAMSBURG (MFG.) EAST
D
WILLIAMSBURG IND PARK SUB
D
WILLIAMSBURG TOWN
D
WINFIELD SUBSTATION
D
WINTHROP (3RD ST)
D
WOLFE - RED ROCK TOWNSHIP
D
WOODWARD
D
WYOMING
D
WYOMING (DOME)
D
 
 
 
 








        



--------------------------------------------------------------------------------




Exhibit 2
Contact Information For Local Distribution Company’s Site Representatives
and Transmission Owner’s Site Representatives
Local Distribution Company’s Contact List


Vice President, Energy Delivery Operations
Interstate Power and Light
200 First St SE
Cedar Rapids, Iowa 52401-1409






Transmission Owner’s Contact List


General Counsel Utility Operations
ITC Midwest LLC
27175 Energy Way
Novi, Michigan 48377



        



--------------------------------------------------------------------------------




Exhibit 3
Transmission Company Switching Procedures
The enclosed Transmission Company Switching Procedure is a document that may be
modified from time to time. The version attached is the latest as of the date
the Interconnection Agreement was executed. It is the responsibility of the
Local Distribution Company to confirm with Transmission Company the latest
approved version of the procedure.





        



--------------------------------------------------------------------------------




Exhibit 4
Local Distribution Company Switching Procedures
The enclosed Local Distribution Company Switching Procedure is a document that
may be modified from time to time. The version attached is the latest as of the
date the Interconnection Agreement was executed. It is the responsibility of the
Transmission Company to confirm with Local Distribution Company the latest
approved version of the procedure.





        



--------------------------------------------------------------------------------




Exhibit 5
[Reserved]





        



--------------------------------------------------------------------------------




Exhibit 6
[Reserved]





        



--------------------------------------------------------------------------------




Exhibit 7
Form of Easement
The Form of Easement to be used is dependent on the ownership of the substation.
The forms as listed below will be utilized when appropriate:
7.1
Substation Site Easement Agreement (Primarily Transmission with Generation)

7.2
Electric Line Easement Agreement (Primarily Transmission with Generation)

7.3
Substation Site Easement Agreement (Primarily Distribution Substation)

7.4
Substation Site Easement Agreement (Primarily Transmission Substation)



As noted in Article 9.2 of this agreement, attached to Exhibit 7 is Schedule 1 –
Schedule of Easement Agreements. Schedule 1 may be updated from time to time as
modifications are made.







        



--------------------------------------------------------------------------------




Exhibit 7, Schedule 1


Schedule of Easements







        



--------------------------------------------------------------------------------




Exhibit 8
1.
[Reserved]






        



--------------------------------------------------------------------------------




Exhibit 9
Dispute Resolution Procedures


Section 1.1    When Required
Any Dispute subject to this Exhibit that has not been resolved through the
informal or mediation procedures specified herein shall be resolved by
arbitration in accordance with the procedures specified herein; provided,
however, that unless both Parties agree to arbitrate, (a) any dispute subject to
the jurisdiction of any regulatory authority shall only be heard by such
regulatory authority, and (b) any dispute wherein one Party seeks an injunction
or other equitable relief shall be heard only by a court having jurisdiction
over the matter.
Section 1.2    Initiation
(a)    A Party to a Dispute that wishes to commence arbitration proceedings
shall send a written demand for arbitration to an officer or managing or general
agent (or other agent authorized by appointment or law to receive service of
process) of the other Party. The demand for arbitration shall state each claim
for which arbitration is being demanded, the relief being sought, a brief
summary of the grounds for such relief, and the basis for the claim, and shall
identify all other parties to the dispute.
(b)    Any Party receiving such notice may, if the proviso in Section 1.1 is
applicable, notify the other Party within 14 days of receiving the demand for
arbitration, that it intends to have the matter heard by a regulatory or
judicial authority and shall thereafter have a further 60 days in which to make
the necessary filing to commence proceedings at such regulatory or judicial
authority. If the filing necessary to commence proceedings before such
regulatory or judicial authority is not made within the foregoing 60-day period,
then the Party seeking to invoke jurisdiction of a regulatory authority shall be
deemed to have consented to arbitration, and the Dispute shall revert to
arbitration.
Section 1.3    Selection of Arbitrator
The Parties agree that arbitration initiated under this Agreement shall be
conducted before a single neutral arbitrator appointed by the parties. If the
Parties are unable to agree on an arbitrator, such arbitrator shall be appointed
from a panel of knowledgeable arbitrators provided to the parties by the
American Arbitration Association. The selection of the arbitrator and the
arbitration process shall then proceed according to the Commercial Dispute Rules
of the American Arbitration Association.
Section 1.4    Procedures
The Parties shall compile and make available to the arbitrator and the Parties
standard procedures for the arbitration of disputes (i) from the American
Arbitration Association, (ii) as

9-1    



--------------------------------------------------------------------------------




mutually agreed by the Parties, or (iii) as the arbitrator deems appropriate.
Upon selection of the arbitrator, arbitration shall go forward in accordance
with applicable procedures.
Section 1.5    Summary Disposition and Interim Measures
(a)    The procedures for arbitration of a Dispute shall provide a means for
summary disposition of a demand for arbitration, or response to a demand for
arbitration, that in the reasoned opinion of the arbitrator does not have a good
faith basis either in law or fact. If the arbitrator determines that a demand
for arbitration, or response to a demand for arbitration, does not have a good
faith basis either in law or fact, the arbitrator shall have discretion to award
the costs of the time, expenses, and other charges of the arbitrator to the
prevailing Party.
(b)    The procedures for the arbitration of a Dispute shall provide a means for
summary disposition without discovery if there is no dispute as to any material
fact, or with such limited discovery as the arbitrator shall determine is
reasonably likely to lead to the prompt resolution of any disputed issues of
material fact.
(c)    The procedures for arbitration of a Dispute shall permit any Party to a
Dispute to request that the arbitrator render a written interim decision
requiring that any action or decision that is the subject of a Dispute either
be, or not be, put into effect, or imposing such other interim measures as the
arbitrator deems necessary or appropriate. The arbitrator may grant or deny, in
whole or in part, a request for such a written interim decision. The Parties
shall be bound by any such written decision pending the outcome of the
arbitration proceeding.
Section 1.6     Discovery of Facts
(a)    The arbitration procedures for the resolution of a Dispute shall include
adequate provision for the discovery of relevant facts, including the taking of
testimony under oath, production of documents and things, and inspection of land
and tangible items. The nature and extent of such discovery shall be determined
as provided herein and shall take into account (i) the complexity of the
dispute, (ii) the extent to which facts are disputed, and (iii) the amount of
money in controversy.
(b)    The arbitrator shall be responsible for establishing the timing, amount,
and means of discovery, and for resolving discovery and other pre-hearing
disputes. If a Dispute involves contested issues of fact, promptly after the
selection of the arbitrator, the arbitrator shall convene a meeting of the
parties for the purpose of establishing a schedule and plan of discovery and
other pre-hearing actions.
Section 1.7    Evidentiary Hearing
The procedures established by the arbitrator shall provide for an evidentiary
hearing, with provision for the cross-examination of witnesses, unless both
Parties consent to the resolution of the matter on the basis of a written
record. The forms and methods for taking evidence shall be as agreed by the
Parties, or if the Parties cannot agree, as established by the arbitrator. The
arbitrator may require such written or other submissions from the Parties as
shall be deemed appropriate,

9-2    



--------------------------------------------------------------------------------




including submission of the direct testimony of witnesses in written form. The
arbitrator may exclude any evidence that is irrelevant, immaterial, or unduly
repetitious, and, except to the extent hereinafter otherwise provided, shall
exclude any material that is covered by the attorney-client privilege, the
accountant-client privilege, other evidentiary privileges, or the attorney-work
product doctrine. One or both Parties may arrange for the preparation of a
record of the hearing and, except to the extent otherwise provided, shall pay
the costs thereof. Such Party or Parties shall have no obligation to provide, or
to agree to the provision of, a copy of the record of the hearing to any Party
that does not pay a proportionate share of the cost of the record. At the
request of any Party, the arbitrator shall determine a fair and equitable
allocation of the cost of the preparation of a record between or among the
Parties to the proceeding who are willing to share such costs.
Section 1.8     Confidentiality
(a)    Any information requested from another Party in the course of an
arbitration proceeding, and not otherwise available to the receiving Party,
including any such information contained in documents or other means of
recording information created during the course of the proceeding, may be
designated “Confidential” by the producing Party to the extent that such
information is of a proprietary nature. The Party designating documents or other
information as “Confidential” shall have 20 days from the request for such
material to submit a request to the arbitrator to establish such requirements
for the protection of such documents or other information designated as
“Confidential” as may be reasonable and necessary to protect the confidentiality
and commercial value of such information and the rights of the Parties. Prior to
the decision of the arbitrator on a request for confidential treatment,
documents or other information designated as “Confidential” need not be
produced. “Confidential” information shall not be used by the arbitrator, or
anyone working for or on behalf of any of the foregoing, for any purpose other
than the arbitration proceeding, and shall not be disclosed in any form to any
Person not involved in the arbitration proceeding without the prior written
consent of the Party producing the information, or as permitted by the
arbitrator or as required by law.
(b)    Any Person receiving a request or demand for disclosure, whether by
compulsory process, discovery request, or otherwise, of documents or information
obtained in the course of an arbitration proceeding that have been designated
“Confidential” and that are subject to a non-disclosure requirement under this
Exhibit, or that are subject to a decision of the arbitrator, shall immediately
inform the Person from which the information was obtained, and shall take all
reasonable steps to afford the Person from which the information was obtained an
opportunity to protect the information from disclosure. In the event the
requesting Party discloses information in violation of this Exhibit or
requirements established by the arbitrator shall be deemed to waive any right to
introduce or otherwise use such information in any judicial, regulatory, or
other legal or dispute resolution proceeding, including the proceeding in which
the information was obtained.
(c)    Nothing in this Exhibit shall preclude any Person from using documents or
information properly and previously obtained outside of an arbitration
proceeding, or otherwise

9-3    



--------------------------------------------------------------------------------




public, for any legitimate purpose, notwithstanding that the information was
also obtained in the course of the arbitration proceeding.
Section 1.9    Timetable
Promptly after the selection of the arbitrator, the arbitrator shall set a date
for resolution of the dispute, which shall be not later than eight months (or
such earlier date as may be agreed to by the parties) from the date of the
selection of the arbitrator, with other dates, including the dates for an
evidentiary hearing, or other final submissions of evidence, set in light of
this date. The date for the evidentiary hearing, or other final submission of
evidence, shall not be changed absent extraordinary circumstances. The
arbitrator shall have the power to impose sanctions for dilatory tactics or
undue delay in completing the arbitration proceedings.
Section 1.10    Decisions
The arbitrator shall issue either an oral decision that is transcribed or a
written decision, which may, at the arbitrator’s discretion, include findings of
fact. The arbitration decision shall be based on (i) the evidence in the record,
(ii) the relevant agreements between the Parties, (iii) applicable federal and
state legal standards, including the FPA and any applicable state and FERC
regulations and decisions and (iv) relevant decisions in previous arbitration
proceedings under this Agreement. All decisions of the arbitrator shall be shall
be subject to any applicable confidentiality provisions, and shall be made
available on request, to the Parties and to federal and state regulatory
authorities. Any arbitration decision that affects matters subject to the
jurisdiction of the FERC under section 205 or section 206 of the FPA shall be
filed with the FERC and any arbitration decision that affect matters subject to
the jurisdiction of a state authority shall be filed with that authority.
Section 1.11    Costs
Unless the arbitrator shall decide otherwise, the costs of the time, expenses,
and other charges of the arbitrator shall be borne by the parties to the
dispute, with each side on an arbitrated issue bearing one-half of such costs,
and each Party to an arbitration proceeding shall bear its own costs and fees.
The arbitrator may require all of the costs of the time, expenses, and other
charges of the arbitrator, plus all or a portion of the costs of arbitration,
attorneys’ fees, and the costs of mediation, if any, to be paid by any Party
that substantially loses on an issue determined by the arbitrator to have been
raised without a substantial basis.
Section 1.12     Enforcement
The decision of the arbitrator shall be final, binding and not appealable,
except to the extent reviewable by FERC (as permitted or required by law). Any
party may petition any state or federal court having jurisdiction to enter
judgment upon the arbitration award.
Section 1.13     Regulatory Jurisdiction

9-4    



--------------------------------------------------------------------------------




If a Party fails to invoke regulatory jurisdiction of a dispute involving
matters subject to FERC or state regulatory jurisdiction within 60 days in
accordance with Section 1.2 of this Exhibit, the Party shall be deemed to have
waived its right to invoke such jurisdiction; provided, however, that this
waiver only applies to the Party and does not affect any right that the FERC or
state regulatory authority may have to act on its own. If such Party nonetheless
invokes FERC or applicable state regulatory jurisdiction following the
arbitration proceedings provided for herein, that Party shall be responsible for
all attorneys’ fees incurred by other parties to the Dispute, whether or not the
FERC or state regulatory authority concludes that such Party has waived its
right to invoke FERC or state regulatory jurisdiction.



9-5    



--------------------------------------------------------------------------------




Exhibit 10
Reserved









        

